UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2012 Date of reporting period:	February 29, 2012 Item 1. Schedule of Investments: Putnam Dynamic Risk Allocation Fund The fund's portfolio 2/29/12 (Unaudited) COMMON STOCKS (34.6%) (a) Shares Value Basic materials (1.8%) Allied Nevada Gold Corp. (NON) 345 $11,879 American Vanguard Corp. 151 2,495 Ampco-Pittsburgh Corp. 18 382 Assa Abloy AB Class B (Sweden) 1,219 37,030 BASF SE (Germany) 499 43,811 Bemis Co., Inc. 385 12,077 BHP Billiton PLC (United Kingdom) 837 27,131 BHP Billiton, Ltd. (Australia) 1,183 45,436 Cambrex Corp. (NON) 352 2,344 Domtar Corp. (Canada) 12 1,150 Fletcher Building, Ltd. (New Zealand) 2,687 14,594 FMC Corp. 190 18,804 Givaudan SA (Switzerland) (NON) 11 10,390 Horsehead Holding Corp. (NON) 151 1,721 Innophos Holdings, Inc. 89 4,484 Innospec, Inc. (NON) 54 1,672 International Flavors & Fragrances, Inc. 255 14,543 K&S AG (Germany) 125 6,241 KapStone Paper and Packaging Corp. (NON) 225 4,523 Koninklijke DSM NV (Netherlands) 470 26,143 Koppers Holdings, Inc. 79 2,973 Kraton Performance Polymers, Inc. (NON) 66 1,834 L.B. Foster Co. Class A 24 707 Landec Corp. (NON) 272 1,714 Linde AG (Germany) 166 27,601 Minerals Technologies, Inc. 16 1,033 NewMarket Corp. 4 730 Newmont Mining Corp. 740 43,956 Nitto Denko Corp. (Japan) 1,100 45,138 NN, Inc. (NON) 216 1,931 OM Group, Inc. (NON) 106 2,913 PolyOne Corp. 221 2,968 PPG Industries, Inc. 318 29,018 Rio Tinto PLC (United Kingdom) 810 46,184 Rio Tinto, Ltd. (Australia) 430 30,691 Royal Gold, Inc. 194 13,473 Sherwin-Williams Co. (The) 220 22,693 Sigma-Aldrich Corp. 299 21,465 Syngenta AG (Switzerland) 99 32,281 TPC Group, Inc. (NON) 168 5,836 Valspar Corp. 316 14,647 voestalpine AG (Austria) 727 25,769 W.R. Grace & Co. (NON) 116 6,607 Capital goods (1.8%) ABB, Ltd. (Switzerland) (NON) 1,386 28,373 Aisin Seiki Co., Ltd. (Japan) 800 28,233 American Axle & Manufacturing Holdings, Inc. (NON) 108 1,230 Applied Industrial Technologies, Inc. 128 5,142 AZZ, Inc. 40 2,008 Ball Corp. 460 18,437 Cascade Corp. 58 3,088 Chart Industries, Inc. (NON) 67 4,582 Chase Corp. 95 1,378 Covanta Holding Corp. 698 11,398 DXP Enterprises, Inc. (NON) 73 2,701 European Aeronautic Defense and Space Co. NV (France) 999 36,289 Franklin Electric Co., Inc. 46 2,300 Fuji Electric Co., Ltd. (Japan) 8,000 20,654 Generac Holdings, Inc. (NON) 60 1,526 General Dynamics Corp. 696 50,968 Great Lakes Dredge & Dock Corp. 660 4,679 Greenbrier Companies, Inc. (NON) 207 5,233 Hitachi, Ltd. (Japan) 9,000 52,415 IHI Corp. (Japan) 4,000 10,088 Kadant, Inc. (NON) 93 2,031 Lockheed Martin Corp. 557 49,244 LSB Industries, Inc. (NON) 158 6,355 Mitsubishi Electric Corp. (Japan) 6,000 53,937 NACCO Industries, Inc. Class A 3 293 Newport Corp. (NON) 49 819 Northrop Grumman Corp. 646 38,637 Polypore International, Inc. (NON) 27 1,110 Raytheon Co. 832 42,033 Republic Services, Inc. 968 28,875 Roper Industries, Inc. 297 27,181 Sauer-Danfoss, Inc. (NON) 38 2,057 Schindler Holding AG (Switzerland) 153 18,857 SembCorp Industries, Ltd. (Singapore) 7,000 29,447 Singapore Technologies Engineering, Ltd. (Singapore) 3,000 7,622 Societe BIC SA (France) 252 25,338 Standard Motor Products, Inc. 80 1,818 Standex International Corp. 40 1,528 Stericycle, Inc. (NON) 286 24,816 Tetra Tech, Inc. (NON) 48 1,179 TriMas Corp. (NON) 217 5,258 Waste Connections, Inc. 527 17,138 Zebra Technologies Corp. Class A (NON) 46 1,768 Communication services (1.2%) ADTRAN, Inc. 72 2,538 Allot Communications, Ltd. (Israel) (NON) 135 2,410 American Tower REIT, Inc. Class A (R) 506 31,665 Aruba Networks, Inc. (NON) 96 2,073 AT&T, Inc. 1,139 34,842 BroadSoft, Inc. (NON) 26 946 BT Group PLC (United Kingdom) 16,468 56,328 Cincinnati Bell, Inc. (NON) 854 3,203 Deutsche Telekom AG (Germany) 1,565 18,265 EchoStar Corp. Class A (NON) 388 11,628 France Telecom SA (France) 1,668 25,456 HSN, Inc. 54 2,007 IAC/InterActiveCorp. 424 19,334 InterDigital, Inc. 12 454 Kabel Deutschland Holding AG (Germany) (NON) 292 17,534 Loral Space & Communications, Inc. (NON) 26 1,852 Lumos Networks Corp. 49 627 NeuStar, Inc. Class A (NON) 82 2,874 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 700 32,995 Premiere Global Services, Inc. (NON) 130 1,125 Tele2 AB Class B (Sweden) 907 18,464 Telefonica SA (Spain) 1,566 26,727 USA Mobility, Inc. 120 1,646 Verizon Communications, Inc. 2,376 90,549 Vodafone Group PLC (United Kingdom) 10,217 27,527 Windstream Corp. 1,117 13,493 Conglomerates (0.4%) AMETEK, Inc. 528 25,133 Danaher Corp. 1,054 55,683 General Electric Co. 2,395 45,625 Marubeni Corp. (Japan) 1,000 7,102 Siemens AG (Germany) 226 22,540 Consumer cyclicals (3.7%) Advance Auto Parts, Inc. 176 15,025 Aeon Co., Ltd. (Japan) 1,300 16,475 Alliance Data Systems Corp. (NON) 16 1,942 Amazon.com, Inc. (NON) 382 68,642 Ameristar Casinos, Inc. 137 2,718 Ascena Retail Group, Inc. (NON) 86 3,320 AutoZone, Inc. (NON) 53 19,847 Bed Bath & Beyond, Inc. (NON) 422 25,210 Belo Corp. Class A 725 5,198 Big Lots, Inc. (NON) 318 13,944 Brunswick Corp. 115 2,750 Buckle, Inc. (The) 102 4,582 Bunzl PLC (United Kingdom) 1,291 19,758 Cabela's, Inc. (NON) 153 5,428 Cato Corp. (The) Class A 31 840 Christian Dior SA (France) 75 11,636 Cintas Corp. 475 18,316 Compass Group PLC (United Kingdom) 1,277 12,799 Conn's, Inc. (NON) 175 2,321 Constant Contact, Inc. (NON) 59 1,784 Daimler AG (Registered Shares) (Germany) 456 27,579 Dana Holding Corp. (NON) 133 2,128 Deluxe Corp. 151 3,725 Dillards, Inc. Class A 36 2,201 Discovery Communications, Inc. Class A (NON) 491 22,905 Dollar General Corp. (NON) 274 11,524 Dollar Tree, Inc. (NON) 236 20,888 DSW, Inc. Class A 45 2,538 Dun & Bradstreet Corp. (The) 214 17,687 Ecolab, Inc. 550 33,000 Equifax, Inc. 478 20,095 Expedia, Inc. 305 10,385 Express, Inc. (NON) 159 3,784 Finish Line, Inc. (The) Class A 210 4,828 GameStop Corp. Class A (NON) 434 9,887 Genesco, Inc. (NON) 30 2,044 Global Cash Access, Inc. (NON) 387 2,152 Global Payments, Inc. 389 20,080 GNC Holdings, Inc. Class A (NON) 135 4,370 Helen of Troy, Ltd. (Bermuda) (NON) 48 1,560 Hino Motors, Ltd. (Japan) 4,000 28,493 Home Depot, Inc. (The) 1,621 77,111 Host Marriott Corp. (R) 1,427 22,518 Industria de Diseno Textil (Inditex) SA (Spain) 309 28,534 Isuzu Motors, Ltd. (Japan) 4,000 22,421 Kimberly-Clark Corp. 925 67,414 Kingfisher PLC (United Kingdom) 4,894 22,127 Knology, Inc. (NON) 216 3,851 Kohl's Corp. 461 22,902 La-Z-Boy, Inc. (NON) 249 3,558 Leapfrog Enterprises, Inc. (NON) 707 4,970 LIN TV Corp. Class A (NON) 386 1,590 McGraw-Hill Cos., Inc. (The) 535 24,899 Men's Wearhouse, Inc. (The) 86 3,331 Moody's Corp. 701 27,066 MSC Industrial Direct Co., Inc. 205 16,279 Next PLC (United Kingdom) 698 30,771 Nu Skin Enterprises, Inc. Class A 62 3,581 O'Reilly Automotive, Inc. (NON) 245 21,193 Omnicom Group, Inc. 494 24,423 OPAP SA (Greece) 1,328 11,854 Orbitz Worldwide, Inc. (NON) 700 2,513 Perry Ellis International, Inc. (NON) 146 2,545 PETsMART, Inc. 269 14,994 Pier 1 Imports, Inc. (NON) 129 2,215 Priceline.com, Inc. (NON) 69 43,264 PVH Corp. 27 2,295 Quad/Graphics, Inc. 172 2,575 Randstad Holding NV (Netherlands) 142 5,373 Rent-A-Center, Inc. 69 2,444 Ross Stores, Inc. 429 22,879 Scotts Miracle-Gro Co. (The) Class A 192 8,993 Scripps Networks Interactive Class A 249 11,255 Select Comfort Corp. (NON) 91 2,693 Shuffle Master, Inc. (NON) 93 1,358 Sinclair Broadcast Group, Inc. Class A 366 4,180 Sonic Automotive, Inc. Class A 506 8,668 Sony Corp. (Japan) 2,100 44,908 Suzuki Motor Corp. (Japan) 1,400 33,248 Swire Pacific, Ltd. (Hong Kong) 4,000 45,345 SYKES Enterprises, Inc. (NON) 98 1,350 Target Corp. 857 48,583 TNS, Inc. (NON) 104 1,906 Towers Watson & Co. Class A 261 16,688 Town Sports International Holdings, Inc. (NON) 157 1,617 Tupperware Brands Corp. 175 10,971 ValueClick, Inc. (NON) 38 790 Verisk Analytics, Inc. Class A (NON) 474 20,619 Viacom, Inc. Class B 771 36,715 Volkswagen AG (Preference) (Germany) 162 30,292 VOXX International Corp. (NON) 263 3,364 Warnaco Group, Inc. (The) (NON) 41 2,407 Whirlpool Corp. 66 4,988 Consumer staples (3.4%) AFC Enterprises (NON) 371 5,932 Altria Group, Inc. 3,326 100,113 Avis Budget Group, Inc. (NON) 333 4,296 Beacon Roofing Supply, Inc. (NON) 110 2,594 Brinker International, Inc. 432 11,919 Career Education Corp. (NON) 104 896 Church & Dwight Co., Inc. 665 31,747 Coca-Cola Co. (The) 208 14,531 ConAgra Foods, Inc. 1,491 39,139 Core-Mark Holding Co., Inc. 31 1,242 Corinthian Colleges, Inc. (NON) 421 1,890 Denny's Corp. (NON) 743 3,083 Diageo PLC (United Kingdom) 1,586 37,936 DineEquity, Inc. (NON) 24 1,281 Distribuidora Internacional de Alimentacion SA (Spain) (NON) 2,339 11,437 Dollar Thrifty Automotive Group (NON) 21 1,594 Domino's Pizza, Inc. (NON) 36 1,385 Dr. Pepper Snapple Group, Inc. 918 34,930 Heineken Holding NV (Netherlands) 489 21,825 Herbalife, Ltd. 514 34,032 Japan Tobacco, Inc. (Japan) 7 37,198 Kao Corp. (Japan) 900 23,044 Kerry Group PLC Class A (Ireland) 505 21,530 Koninklijke Ahold NV (Netherlands) 2,366 32,720 Kroger Co. (The) 1,908 45,391 Lincoln Educational Services Corp. 58 491 Lorillard, Inc. 396 51,908 McDonald's Corp. 965 95,805 Nestle SA (Switzerland) 1,209 73,900 Panera Bread Co. Class A (NON) 80 12,366 Philip Morris International, Inc. 1,677 140,063 Procter & Gamble Co. (The) 558 37,676 Reynolds American, Inc. 1,102 46,207 Sally Beauty Holdings, Inc. (NON) 128 3,046 Spartan Stores, Inc. 84 1,499 Starbucks Corp. 945 45,889 Tate & Lyle PLC (United Kingdom) 3,007 33,367 Tesco PLC (United Kingdom) 1,453 7,307 Toyota Tsusho Corp. (Japan) 1,400 28,141 Unilever PLC (United Kingdom) 249 8,045 USANA Health Sciences, Inc. (NON) 34 1,261 W.W. Grainger, Inc. 158 32,821 Woolworths, Ltd. (Australia) 1,002 27,022 Yamazaki Baking Co., Inc. (Japan) 3,000 40,404 Yum! Brands, Inc. 615 40,738 Energy (3.0%) Basic Energy Services, Inc. (NON) 186 3,694 BP PLC (United Kingdom) 3,834 30,034 Caltex Australia, Ltd. (Australia) 1,907 27,955 Chevron Corp. 1,618 176,556 Clayton Williams Energy, Inc. (NON) 28 2,474 Compagnie Generale de Geophysique-Veritas (France) (NON) 1,266 39,114 ConocoPhillips 1,552 118,806 Contango Oil & Gas Co. (NON) 27 1,717 CVR Energy, Inc. (NON) 115 3,129 Energy Partners, Ltd. (NON) 144 2,454 ENI SpA (Italy) 1,789 41,258 Exxon Mobil Corp. 3,139 271,524 FMC Technologies, Inc. (NON) 712 35,906 Helix Energy Solutions Group, Inc. (NON) 259 4,983 HollyFrontier Corp. 807 26,332 Key Energy Services, Inc. (NON) 304 5,186 Marathon Oil Corp. 1,479 50,123 Murphy Oil Corp. 571 36,510 Newpark Resources, Inc. (NON) 248 1,952 Petrofac, Ltd. (United Kingdom) 1,681 42,548 Repsol YPF SA (Spain) 666 17,365 REX American Resources Corp. (NON) 65 1,994 Rosetta Resources, Inc. (NON) 31 1,582 Royal Dutch Shell PLC Class A (United Kingdom) 595 21,644 Royal Dutch Shell PLC Class B (United Kingdom) 1,266 46,918 Statoil ASA (Norway) 1,586 45,400 Stone Energy Corp. (NON) 227 7,253 Swift Energy Co. (NON) 113 3,393 Total SA (France) 738 41,286 Unit Corp. (NON) 43 2,046 Vaalco Energy, Inc. (NON) 506 3,992 W&T Offshore, Inc. 111 2,803 Western Refining, Inc. 97 1,761 Financials (7.6%) 3i Group PLC (United Kingdom) 3,090 9,316 Acadia Realty Trust (R) 371 7,861 ACE, Ltd. 906 64,969 Agree Realty Corp. (R) 84 2,016 AIA Group, Ltd. (Hong Kong) 6,600 24,979 Alexandria Real Estate Equities, Inc. (R) 68 4,875 Allianz SE (Germany) 169 20,496 Allied World Assurance Co. Holdings AG 478 31,534 American Capital Agency Corp. (R) 38 1,167 American Equity Investment Life Holding Co. 276 3,340 American Express Co. 1,692 89,490 American Safety Insurance Holdings, Ltd. (NON) 137 2,645 Amtrust Financial Services, Inc. 45 1,215 Apollo Commercial Real Estate Finance, Inc. (R) 139 2,078 Arch Capital Group, Ltd. (NON) 1,061 39,310 Arlington Asset Investment Corp. Class A 53 1,224 Ashford Hospitality Trust, Inc. (R) 1,506 12,711 Assured Guaranty, Ltd. (Bermuda) 183 3,074 Australia & New Zealand Banking Group, Ltd. (Australia) 2,724 63,431 AvalonBay Communities, Inc. (R) 540 70,022 Aviva PLC (United Kingdom) 7,257 42,521 AXA SA (France) 1,893 30,529 Banco Latinoamericano de Exportaciones SA Class E (Panama) 195 3,804 Bank of Hawaii Corp. 337 15,502 Bank of the Ozarks, Inc. 103 3,023 Barclays PLC (United Kingdom) 12,151 47,361 Berkshire Hathaway, Inc. Class B (NON) 820 64,329 BNP Paribas SA (France) 775 37,827 Boston Properties, Inc. (R) 361 36,660 BRE Properties (R) 522 25,280 Camden Property Trust (R) 561 34,782 Cardinal Financial Corp. 180 1,935 CBL & Associates Properties, Inc. (R) 214 3,773 Cedar Shopping Centers, Inc. (R) 1,144 5,445 Chubb Corp. (The) 568 38,601 Citizens & Northern Corp. 102 2,030 CNO Financial Group, Inc. (NON) 372 2,760 Commerce Bancshares, Inc. 465 17,954 CommonWealth REIT (R) 908 16,889 CubeSmart (R) 1,223 13,795 DCT Industrial Trust, Inc. (R) 3,437 19,453 Deutsche Bank AG (Germany) 637 29,750 Digital Realty Trust, Inc. (R) 345 25,013 Discover Financial Services 1,411 42,344 Douglas Emmett, Inc. (R) 1,083 22,819 Duke Realty Investments, Inc. (R) 76 1,055 DuPont Fabros Technology, Inc. (R) 531 12,160 Dynex Capital, Inc. (R) 198 1,883 East West Bancorp, Inc. 272 6,017 Education Realty Trust, Inc. (R) 1,498 15,399 Entertainment Properties Trust (R) 513 23,342 Equity Residential Trust (R) 1,141 64,911 Essex Property Trust, Inc. (R) 125 17,499 Everest Re Group, Ltd. 404 35,491 Extra Space Storage, Inc. (R) 56 1,477 Federal Realty Investment Trust (R) 447 42,621 Federated Investors, Inc. 132 2,705 Financial Institutions, Inc. 108 1,767 First Financial Bancorp 86 1,408 First Industrial Realty Trust (NON) (R) 144 1,702 Flushing Financial Corp. 193 2,499 General Growth Properties (R) 692 11,259 Glimcher Realty Trust (R) 201 1,990 Hachijuni Bank, Ltd. (The) (Japan) 3,000 17,624 Hang Lung Group, Ltd. (Hong Kong) 3,000 20,193 HCP, Inc. (R) 1,037 40,962 Health Care REIT, Inc. (R) 377 20,524 Heartland Financial USA, Inc. 69 1,085 HFF, Inc. Class A (NON) 154 2,219 Highwoods Properties, Inc. (R) 641 20,512 Home Bancshares, Inc. 75 1,890 Hospitality Properties Trust (R) 813 20,105 HSBC Holdings PLC (United Kingdom) 6,173 54,534 Interactive Brokers Group, Inc. Class A 228 3,616 Invesco Mortgage Capital, Inc. (R) 75 1,285 Investment AB Kinnevik Class B (Sweden) 1,282 29,217 Israel Corp., Ltd. (The) (Israel) 43 25,816 Jones Lang LaSalle, Inc. 87 7,083 JPMorgan Chase & Co. 576 22,602 Kimco Realty Corp. (R) 1,927 35,418 Lexington Realty Trust (R) 1,078 9,325 Liberty Property Trust (R) 679 23,032 Lloyds Banking Group PLC (United Kingdom) (NON) 36,269 20,158 LTC Properties, Inc. (R) 115 3,549 M&T Bank Corp. 440 35,913 Macerich Co. (The) (R) 229 12,364 Mack-Cali Realty Corp. (R) 647 18,504 Maiden Holdings, Ltd. (Bermuda) 181 1,566 MainSource Financial Group, Inc. 161 1,633 MarketAxess Holdings, Inc. 12 397 MFA Financial, Inc. (R) 291 2,124 Mission West Properties (R) 153 1,530 Mitsubishi UFJ Financial Group, Inc. (Japan) 5,200 26,825 Nasdaq OMX Group, Inc. (The) (NON) 642 16,910 National Australia Bank, Ltd. (Australia) 1,181 29,761 National Financial Partners Corp. (NON) 84 1,282 National Health Investors, Inc. (R) 134 6,315 National Retail Properties, Inc. (R) 691 18,415 Nelnet, Inc. Class A 95 2,510 Newcastle Investment Corp. (R) 387 2,109 Northern Trust Corp. 702 31,176 Ocwen Financial Corp. (NON) 291 4,688 Omega Healthcare Investors, Inc. (R) 84 1,711 One Liberty Properties, Inc. (R) 123 2,150 Oriental Financial Group (Puerto Rico) 137 1,610 ORIX Corp. (Japan) 220 21,225 Pennsylvania Real Estate Investment Trust (R) 914 12,266 People's United Financial, Inc. 1,884 23,720 Peoples Bancorp, Inc. 108 1,746 Piedmont Office Realty Trust, Inc. Class A (R) 1,255 22,113 Popular, Inc. (Puerto Rico) (NON) 678 1,288 Portfolio Recovery Associates, Inc. (NON) 14 976 Post Properties, Inc. (R) 481 21,005 Prologis, Inc. (R) 1,097 36,925 Protective Life Corp. 82 2,277 PS Business Parks, Inc. (R) 43 2,684 Public Storage (R) 716 95,994 Rayonier, Inc. (R) 271 12,065 Realty Income Corp. (R) 454 16,748 Regency Centers Corp. (R) 567 24,262 RenaissanceRe Holdings, Ltd. 471 33,893 Republic Bancorp, Inc. Class A 34 886 Resona Holdings, Inc. (Japan) 3,200 15,298 Rouse Properties, Inc. (Rights) (F) 22 — Rouse Properties, Inc. Class B (NON) (R) 24 351 Senior Housing Properties Trust (R) 125 2,675 Simon Property Group, Inc. (R) 1,361 184,388 SL Green Realty Corp. (R) 138 10,495 Southside Bancshares, Inc. 126 2,685 Sovran Self Storage, Inc. (R) 380 18,054 St. Joe Co. (The) (NON) 382 6,154 Stancorp Financial Group 58 2,306 Standard Chartered PLC (United Kingdom) 625 16,083 Starwood Property Trust, Inc. (R) 58 1,145 Summit Hotel Properties, Inc. (R) 439 4,043 Suncorp Group, Ltd. (Australia) 2,436 21,226 Svenska Handelsbanken AB Class A (Sweden) 778 26,126 Swedbank AB Class A (Sweden) 1,562 26,723 Swiss Life Holding AG (Switzerland) (NON) 258 29,744 Symetra Financial Corp. 181 1,799 Taubman Centers, Inc. (R) 45 3,108 Transatlantic Holdings, Inc. 355 21,513 UDR, Inc. (R) 352 8,807 Universal Health Realty Income Trust (R) 18 680 Urstadt Biddle Properties, Inc. Class A (R) 84 1,598 Validus Holdings, Ltd. 905 27,593 Virginia Commerce Bancorp, Inc. (NON) 269 2,260 Vornado Realty Trust (R) 407 33,264 W.R. Berkley Corp. 995 35,571 Walker & Dunlop, Inc. (NON) 86 1,071 Washington Banking Co. 128 1,624 Wells Fargo & Co. 691 21,621 Westfield Retail Trust (Australia) (R) 13,819 37,031 Westpac Banking Corp. (Australia) 1,550 34,488 Wheelock and Co., Ltd. (Hong Kong) 3,000 10,293 Health care (3.5%) Abbott Laboratories 1,422 80,499 ABIOMED, Inc. (NON) 105 2,192 Aetna, Inc. 732 34,228 Affymax, Inc. (NON) 142 1,450 Affymetrix, Inc. (NON) 261 1,088 Air Methods Corp. (NON) 5 451 Alfresa Holdings Corp. (Japan) 300 13,147 Amarin Corp. PLC ADR (Ireland) (NON) 141 1,093 Amedisys, Inc. (NON) 18 231 AmerisourceBergen Corp. 631 23,568 Amgen, Inc. 830 56,399 AmSurg Corp. (NON) 53 1,385 AstraZeneca PLC (United Kingdom) 620 27,692 athenahealth, Inc. (NON) 26 1,837 AVEO Pharmaceuticals, Inc. (NON) 57 743 Bayer AG (Germany) 103 7,616 Biogen Idec, Inc. (NON) 306 35,640 BioMarin Pharmaceuticals, Inc. (NON) 32 1,144 Bristol-Myers Squibb Co. 1,757 56,523 C.R. Bard, Inc. 227 21,252 Cardinal Health, Inc. 731 30,373 Centene Corp. (NON) 61 2,977 Coloplast A/S Class B (Denmark) 113 18,589 Computer Programs & Systems, Inc. 24 1,460 Conmed Corp. (NON) 130 3,879 Cooper Companies, Inc. (The) 33 2,623 Cubist Pharmaceuticals, Inc. (NON) 103 4,415 Depomed, Inc. (NON) 169 1,063 Eli Lilly & Co. 1,156 45,361 Endo Pharmaceuticals Holdings, Inc. (NON) 88 3,262 Epocrates, Inc. (NON) 129 1,200 Forest Laboratories, Inc. (NON) 509 16,553 Fresenius SE (Germany) 225 23,262 Gentiva Health Services, Inc. (NON) 45 353 Gilead Sciences, Inc. (NON) 917 41,724 GlaxoSmithKline PLC (United Kingdom) 2,674 59,004 Greatbatch, Inc. (NON) 178 4,406 HealthSouth Corp. (NON) 207 4,215 Hi-Tech Pharmacal Co., Inc. (NON) 62 2,475 Humana, Inc. 345 30,050 InterMune, Inc. (NON) 91 1,221 Jazz Pharmaceuticals PLC (Ireland) (NON) 227 11,911 Johnson & Johnson 518 33,711 Kensey Nash Corp. 45 1,016 Kindred Healthcare, Inc. (NON) 225 2,315 Lincare Holdings, Inc. 56 1,504 Magellan Health Services, Inc. (NON) 39 1,843 MAP Pharmaceuticals, Inc. (NON) 76 1,220 McKesson Corp. 458 38,248 Medicines Co. (The) (NON) 289 6,193 Medicis Pharmaceutical Corp. Class A 62 2,166 MELA Sciences, Inc. (NON) 295 1,363 Merck & Co., Inc. 162 6,184 Metropolitan Health Networks, Inc. (NON) 247 2,065 Molina Healthcare, Inc. (NON) 183 6,215 Momenta Pharmaceuticals, Inc. (NON) 38 557 Novartis AG (Switzerland) 786 42,823 Novo Nordisk A/S Class B (Denmark) 221 30,989 Obagi Medical Products, Inc. (NON) 295 3,348 Onyx Pharmaceuticals, Inc. (NON) 28 1,073 OraSure Technologies, Inc. (NON) 712 7,141 Orion Oyj Class B (Finland) 631 13,594 Otsuka Holdings Company, Ltd. (Japan) 1,200 33,645 Par Pharmaceutical Cos., Inc. (NON) 200 7,422 PDL BioPharma, Inc. 392 2,501 Pernix Therapeutics Holdings (NON) 112 965 Perrigo Co. 161 16,593 Pfizer, Inc. 1,329 28,042 Quality Systems, Inc. 61 2,615 Questcor Pharmaceuticals, Inc. (NON) 31 1,206 ResMed, Inc. (NON) 517 15,148 Roche Holding AG (Switzerland) 243 42,304 RTI Biologics, Inc. (NON) 363 1,343 Sabra Health Care REIT, Inc. (R) 736 10,510 Salix Pharmaceuticals, Ltd. (NON) 31 1,529 Sanofi (France) 819 60,570 Spectrum Pharmaceuticals, Inc. (NON) 135 1,916 STAAR Surgical Co. (NON) 129 1,345 Sun Healthcare Group, Inc. (NON) 474 2,114 Suzuken Co., Ltd. (Japan) 500 14,695 Synergetics USA, Inc. (NON) 160 1,008 Synthes, Inc. (Switzerland) 138 23,887 Triple-S Management Corp. Class B (Puerto Rico) (NON) 130 3,077 United Therapeutics Corp. (NON) 15 716 UnitedHealth Group, Inc. 1,368 76,266 Ventas, Inc. (R) 1,072 59,946 ViroPharma, Inc. (NON) 264 8,464 Volcano Corp. (NON) 74 2,074 WellCare Health Plans, Inc. (NON) 101 6,854 Zoll Medical Corp. (NON) 14 1,024 Technology (6.4%) Acacia Research - Acacia Technologies (Tracking Stock) (NON) 42 1,659 Accenture PLC Class A 1,014 60,374 Actuate Corp. (NON) 831 5,019 Acxiom Corp. (NON) 147 2,064 Altera Corp. 1,046 40,219 Analog Devices, Inc. 1,017 39,877 Anixter International, Inc. (NON) 31 2,156 Apple, Inc. (NON) 1,964 1,065,352 ASML Holding NV (Netherlands) 393 18,064 Aspen Technology, Inc. (NON) 79 1,624 Avago Technologies, Ltd. (Singapore) 869 32,683 BMC Software, Inc. (NON) 643 24,074 CACI International, Inc. Class A (NON) 52 3,075 Cavium, Inc. (NON) 42 1,501 Cirrus Logic, Inc. (NON) 131 3,089 Cisco Systems, Inc. 6,264 124,528 Coherent, Inc. (NON) 30 1,664 Computershare, Ltd. (Australia) 860 7,121 Concur Technologies, Inc. (NON) 27 1,592 EnerSys (NON) 99 3,324 Entegris, Inc. (NON) 314 2,839 Entropic Communications, Inc. (NON) 406 2,503 Fair Isaac Corp. 144 5,829 FEI Co. (NON) 110 4,897 Fujitsu, Ltd. (Japan) 9,000 48,528 Google, Inc. Class A (NON) 235 145,289 GT Advanced Technologies, Inc. (NON) 56 479 IBM Corp. 924 181,779 Infineon Technologies AG (Germany) 2,660 26,902 Infospace, Inc. (NON) 100 1,161 InnerWorkings, Inc. (NON) 118 1,345 Integrated Silicon Solutions, Inc. (NON) 61 645 Intel Corp. 632 16,988 Intuit, Inc. 674 38,984 Ixia (NON) 200 2,764 JDA Software Group, Inc. (NON) 123 3,082 KLA-Tencor Corp. 704 34,074 Kulicke & Soffa Industries, Inc. (NON) 306 3,446 L-3 Communications Holdings, Inc. 342 24,026 Lam Research Corp. (NON) 702 29,273 Lexmark International, Inc. Class A 42 1,549 LivePerson, Inc. (NON) 86 1,297 Manhattan Associates, Inc. (NON) 37 1,715 Maxim Integrated Products, Inc. 1,212 33,803 Microchip Technology, Inc. 875 31,561 Microsoft Corp. 5,729 181,838 Monotype Imaging Holdings, Inc. (NON) 132 1,852 MTS Systems Corp. 43 2,112 Nanometrics, Inc. (NON) 63 1,106 Nova Measuring Instruments, Ltd. (Israel) (NON) 200 1,476 NTT Data Corp. (Japan) 3 10,121 Omnivision Technologies, Inc. (NON) 67 1,097 Photronics, Inc. (NON) 265 1,858 Polycom, Inc. (NON) 88 1,817 RF Micro Devices, Inc. (NON) 434 2,070 SAP AG (Germany) 144 9,717 Skyworks Solutions, Inc. (NON) 175 4,720 Softbank Corp. (Japan) 1,200 35,793 STEC, Inc. (NON) 158 1,531 Synchronoss Technologies, Inc. (NON) 37 1,238 Tech Data Corp. (NON) 47 2,514 Teradyne, Inc. (NON) 112 1,839 TIBCO Software, Inc. (NON) 126 3,650 TTM Technologies, Inc. (NON) 308 3,607 Tyler Technologies, Inc. (NON) 34 1,284 Ultimate Software Group, Inc. (NON) 21 1,466 Unisys Corp. (NON) 28 523 Websense, Inc. (NON) 81 1,459 Xilinx, Inc. 992 36,635 Xyratex, Ltd. (United Kingdom) 126 2,157 Transportation (0.7%) Central Japan Railway Co. (Japan) 7 57,553 ComfortDelgro Corp., Ltd. (Singapore) 10,000 12,209 Copa Holdings SA Class A (Panama) 183 13,097 Genesee & Wyoming, Inc. Class A (NON) 26 1,545 International Consolidated Airlines Group SA (United Kingdom) (NON) 4,063 10,653 J. B. Hunt Transport Services, Inc. 383 19,613 Southwest Airlines Co. 2,716 24,390 Swift Transportation Co. (NON) 370 4,336 United Parcel Service, Inc. Class B 1,112 85,502 Yangzijiang Shipbuilding Holdings, Ltd. (China) 43,000 46,392 Utilities and power (1.1%) Centrica PLC (United Kingdom) 4,068 19,674 Chubu Electric Power, Inc. (Japan) 400 7,324 CMS Energy Corp. 897 19,205 DTE Energy Co. 483 26,077 Enel SpA (Italy) 5,451 21,874 Entergy Corp. 459 30,583 GDF Suez (France) 1,063 27,574 ITC Holdings Corp. 210 15,851 Kinder Morgan, Inc./Kansas 820 28,897 National Grid PLC (United Kingdom) 3,583 36,567 PG&E Corp. 890 37,095 Pinnacle West Capital Corp. 395 18,577 Red Electrica Corp. SA (Spain) 573 28,929 RWE AG (Germany) 288 13,123 Spectra Energy Corp. 1,481 46,474 Toho Gas Co., Ltd. (Japan) 2,000 11,667 Westar Energy, Inc. 519 14,283 Total common stocks (cost $11,950,635) COMMODITY LINKED NOTES (3.3%) (a) Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. 00DL, zero %, 2013 (Indexed to the DB Commodity Booster OYE Benchmark Light Energy TR Index) (United Kingdom) $440,000 $466,664 UBS AG/Jersey Branch 144A zero %, 2012 (Indexed to the UBS Bloomberg CMCI Composite Index) (Jersey) 749,000 765,333 Total commodity linked notes (cost $1,189,000) U.S. TREASURY OBLIGATIONS (0.3%) (a) Principal amount Value U.S. Treasury Bonds 3.875%, August 15, 2040 (i) $110,000 $127,742 Total U.S. treasury obligations (cost $127,742) PURCHASED OPTIONS OUTSTANDING (0.3%) (a) Expiration date/ Contract strike price amount Value SPDR S&P rust (Put) Feb-13/$115.00 3,423 $18,725 SPDR S&P rust (Put) Jan-13/110.00 4,963 20,576 SPDR S&P rust (Put) Dec-12/102.00 4,963 13,746 SPDR S&P rust (Put) Nov-12/99.00 3,944 8,014 SPDR S&P rust (Put) Oct-12/100.00 3,945 7,062 SPDR S&P rust (Put) Aug-12/121.00 3,423 11,152 SPDR S&P rust (Put) Jul-12/117.00 4,963 10,539 SPDR S&P rust (Put) Jun-12/107.00 4,963 3,872 SPDR S&P rust (Put) May-12/103.00 3,944 1,311 SPDR S&P rust (Put) Apr-12/105.00 3,944 607 SPDR S&P rust (Put) Mar-12/102.00 7,883 83 Total purchased options outstanding (cost $218,417) SHORT-TERM INVESTMENTS (61.2%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.09% (e) 15,870,242 $15,870,242 Federal National Mortgage Assocation discount notes with effective yields ranging from 0.063% to 0.067%, May 21, 2012 $500,000 499,948 U.S. Treasury Bills with an effective yield of 0.140%, February 7, 2013 (SEG) 1,500,000 1,497,754 U.S. Treasury Bills with effective yields ranging from 0.105% to 0.106%, December 13, 2012 (SEG) 1,000,000 998,892 U.S. Treasury Bills with effective yields ranging from 0.094% to 0.096%, August 23, 2012 (SEG) 145,000 144,921 U.S. Treasury Bills with effective yields ranging from 0.092% to 0.094%, November 15, 2012 (SEG) 500,000 499,530 U.S. Treasury Bills with effective yields ranging from 0.072% to 0.102%, October 18, 2012 1,000,000 999,208 U.S. Treasury Bills with effective yields ranging from 0.052% to 0.079%, July 26, 2012 (SEG) 330,000 329,867 U.S. Treasury Bills with effective yields ranging from 0.005% to 0.006%, March 1, 2012 2,000,000 2,000,000 Total short-term investments (cost $22,841,258) TOTAL INVESTMENTS Total investments (cost $36,327,052) (b) FORWARD CURRENCY CONTRACTS at 2/29/12 (aggregate face value $5,711,506) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 3/22/12 $26,858 $26,828 $30 Japanese Yen Sell 3/22/12 44,171 46,277 2,106 Barclays Bank PLC Australian Dollar Sell 3/22/12 5,992 5,986 (6) British Pound Buy 3/22/12 152,387 151,720 667 Euro Buy 3/22/12 3,997 3,954 43 Polish Zloty Buy 3/22/12 18,101 17,527 574 Swedish Krona Sell 3/22/12 39,323 38,642 (681) Citibank, N.A. Australian Dollar Sell 3/22/12 7,811 7,804 (7) British Pound Sell 3/22/12 13,998 13,926 (72) Danish Krone Sell 3/22/12 2,581 2,531 (50) Euro Buy 3/22/12 179,875 179,144 731 Hong Kong Dollar Sell 3/22/12 27,772 27,777 5 Japanese Yen Buy 3/22/12 122,845 131,279 (8,434) Norwegian Krone Sell 3/22/12 6,435 6,203 (232) Singapore Dollar Buy 3/22/12 8,955 8,987 (32) Swiss Franc Sell 3/22/12 37,589 37,173 (416) Credit Suisse AG Australian Dollar Buy 3/22/12 19,795 19,851 (56) British Pound Sell 3/22/12 81,761 81,345 (416) Euro Buy 3/22/12 157,889 156,180 1,709 Japanese Yen Buy 3/22/12 133,211 142,248 (9,037) Singapore Dollar Sell 3/22/12 19,190 19,262 72 Swiss Franc Buy 3/22/12 5,527 5,491 36 Deutsche Bank AG Australian Dollar Sell 3/22/12 6,206 6,199 (7) Swiss Franc Sell 3/22/12 19,900 19,764 (136) Goldman Sachs International Australian Dollar Sell 3/22/12 7,169 7,140 (29) Euro Buy 3/22/12 259,152 256,819 2,333 Japanese Yen Buy 3/22/12 910,761 973,162 (62,401) HSBC Bank USA, National Association British Pound Buy 3/22/12 4,295 4,274 21 Euro Sell 3/22/12 200,260 197,959 (2,301) Japanese Yen Sell 3/22/12 153,092 163,590 10,498 New Zealand Dollar Buy 3/22/12 9,583 9,569 14 Singapore Dollar Sell 3/22/12 14,792 14,698 (94) JPMorgan Chase Bank, N.A. British Pound Sell 3/22/12 16,543 16,481 (62) Euro Buy 3/22/12 51,830 51,235 595 Hong Kong Dollar Sell 3/22/12 16,065 16,067 2 Japanese Yen Buy 3/22/12 196,405 209,781 (13,376) New Zealand Dollar Sell 3/22/12 14,083 14,061 (22) Singapore Dollar Sell 3/22/12 5,917 5,935 18 Swedish Krona Sell 3/22/12 5,330 5,360 30 Swiss Franc Buy 3/22/12 11,387 11,399 (12) Royal Bank of Scotland PLC (The) Australian Dollar Sell 3/22/12 2,889 2,883 (6) British Pound Sell 3/22/12 14,157 14,091 (66) Euro Buy 3/22/12 1,073,917 1,061,639 12,278 Japanese Yen Buy 3/22/12 642,382 677,397 (35,015) Mexican Peso Buy 3/22/12 18,139 18,138 1 Norwegian Krone Sell 3/22/12 8,437 8,118 (319) Swiss Franc Sell 3/22/12 72,304 71,607 (697) State Street Bank and Trust Co. Australian Dollar Sell 3/22/12 64,736 64,675 (61) British Pound Buy 3/22/12 85,578 85,198 380 Euro Buy 3/22/12 111,255 110,086 1,169 Israeli Shekel Sell 3/22/12 11,652 11,775 123 Malaysian Ringgit Buy 3/22/12 10,801 10,736 65 Norwegian Krone Buy 3/22/12 5,988 5,772 216 Westpac Banking Corp. Australian Dollar Sell 3/22/12 19,153 19,114 (39) British Pound Sell 3/22/12 68,558 67,970 (588) Canadian Dollar Buy 3/22/12 151,127 149,890 1,237 Euro Sell 3/22/12 3,864 3,823 (41) Japanese Yen Buy 3/22/12 204,572 214,966 (10,394) Total FUTURES CONTRACTS OUTSTANDING at 2/29/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 29 $969,781 Mar-12 $(78,522) Euro-Bund 10 yr (Long) 7 1,304,628 Mar-12 24,598 Japanese Government Bond 10 yr (Long) 2 3,511,625 Mar-12 16,226 Japanese Government Bond 10 yr Mini (Long) 6 1,053,414 Mar-12 2,628 MSCI EAFE Index Mini (Short) 6 468,210 Mar-12 (49,992) NASDAQ 100 Index E-Mini (Short) 14 734,440 Mar-12 (66,951) S&P 500 Index E-Mini (Long) 25 1,705,500 Mar-12 77,152 U.K. Gilt 10 yr (Short) 6 1,098,007 Jun-12 (5,505) U.S. Treasury Bond 30 yr (Long) 17 2,408,156 Jun-12 6,608 U.S. Treasury Note 10 yr (Long) 36 4,714,313 Jun-12 494 U.S. Treasury Note 5 yr (Short) 3 369,516 Jun-12 (21) U.S. Treasury Note 2 yr (Short) 10 2,202,344 Jun-12 137 Total WRITTEN OPTIONS OUTSTANDING at 2/29/12 (premiums received $114,634) (Unaudited) Contract Expiration date/ amount strike price Value SPDR S&P rust (Call) 43,169 Mar-12/$141.00 $8,202 SPDR S&P rust (Put) 3,423 Feb-13/100.00 10,588 SPDR S&P rust (Put) 4,963 Jan-13/95.00 11,324 SPDR S&P rust (Put) 4,963 Dec-12/85.00 6,707 SPDR S&P rust (Put) 3,944 Nov-12/85.00 4,256 SPDR S&P rust (Put) 3,423 Aug-12/110.00 6,346 SPDR S&P rust (Put) 4,963 Jul-12/105.00 5,440 SPDR S&P rust (Put) 4,963 Jun-12/95.00 1,868 SPDR S&P rust (Put) 3,944 May-12/90.00 629 SPDR S&P rust (Put) 7,883 Mar-12/90.00 32 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 2/29/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $546,000 $— 2/24/17 3 month USD-LIBOR-BBA 1.164% $1,253 3,480,000 — 2/24/22 3 month USD-LIBOR-BBA 2.097% 12,687 19,000 — 2/24/42 2.8248% 3 month USD-LIBOR-BBA (199) Credit Suisse International 595,000 — 2/21/14 0.5805% 3 month USD-LIBOR-BBA (254) 3,403,000 — 2/21/17 3 month USD-LIBOR-BBA 1.105% (1,519) 195,000 — 2/21/42 3 month USD-LIBOR-BBA 2.777% 136 1,174,000 — 2/21/22 3 month USD-LIBOR-BBA 2.0415% (1,510) EUR 100,000 — 10/10/13 1.495% 6 month EUR-EURIBOR-REUTERS (698) EUR 200,000 — 10/10/16 1.95% 6 month EUR-EURIBOR-REUTERS (5,680) Deutsche Bank AG $403,000 — 1/13/14 0.618% 3 month USD-LIBOR-BBA (514) 5,000 — 1/13/17 3 month USD-LIBOR-BBA 1.178% 24 1,379,000 — 1/20/22 2.02% 3 month USD-LIBOR-BBA 1,377 84,000 — 1/20/42 2.656% 3 month USD-LIBOR-BBA 1,909 773,000 — 1/5/17 3 month USD-LIBOR-BBA 1.2699% 7,521 Goldman Sachs International EUR 300,000 — 9/29/14 6 month EUR-EURIBOR-REUTERS 1.59% 3,940 EUR 700,000 — 9/29/16 6 month EUR-EURIBOR-REUTERS 1.97% 21,373 EUR 300,000 — 9/29/21 6 month EUR-EURIBOR-REUTERS 2.54% 12,825 EUR 100,000 — 9/29/41 6 month EUR-EURIBOR-REUTERS 2.745% 6,894 JPMorgan Chase Bank NA $1,201,000 — 2/28/22 3 month USD-LIBOR-BBA 2.033% (3,111) Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 2/29/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $3,800,000 $— 9/21/21 (2.305%) USA Non Revised Consumer Price Index- Urban (CPI-U) $106,841 shares 2,040 — 7/30/12 (3 month USD-LIBOR-BBA) Market Vectors Gold Miners ETF (2,281) shares 1,798 — 7/30/12 (3 month USD-LIBOR-BBA minus 0.39%) Market Vectors Gold Miners ETF (491) shares 1,350 — 7/30/12 (3 month USD-LIBOR-BBA minus 0.39%) Market Vectors Gold Miners ETF (1,508) Citibank, N.A. $679,000 — 12/20/21 2.22% USA Non Revised Consumer Price Index- Urban (CPI-U) (26,641) 921,000 — 12/23/21 2.345% USA Non Revised Consumer Price Index- Urban (CPI-U) (24,980) baskets 12 — 2/13/13 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks 22,134 units 258 (F) — 2/13/13 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (15,587) Credit Suisse International $200,000 — 10/7/21 2.22% USA Non Revised Consumer Price Index- Urban (CPI-U) (7,346) 600,000 — 12/7/21 (2.385%) USA Non Revised Consumer Price Index- Urban (CPI-U) 12,662 shares 7,060 — 2/8/13 (3 month USD-LIBOR-BBA minus 0.175%) Vanguard Index Funds - MSCI Emerging Markets ETF 39,547 shares 18,583 — 9/19/12 (3 month USD-LIBOR-BBA) Vanguard Index Funds - High Growth Index Fund 150,076 shares 3,720 — 9/24/12 (3 month USD-LIBOR-BBA) Market Vectors Gold Miners ETF 8,837 shares 6,269 — 9/19/12 (3 month USD-LIBOR-BBA minus 0.175%) Vanguard Index Funds - MSCI Emerging Markets ETF 3,081 shares 5,340 — 9/19/12 (3 month USD-LIBOR-BBA) Vanguard Index Funds - MSCI Emerging Markets ETF 37,943 Deutsche Bank AG $500,000 — 11/7/21 (2.43%) USA Non Revised Consumer Price Index- Urban (CPI-U) 7,614 JPMorgan Chase Bank NA 600,000 — 1/9/22 (2.41%) USA Non Revised Consumer Price Index- Urban (CPI-U) 13,334 600,000 — 2/9/22 (2.65%) USA Non Revised Consumer Price Index- Urban (CPI-U) (645) Total (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. CREDIT DEFAULT CONTRACTS OUTSTANDING at 2/29/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. DJ CDX NA HY Series 17 Index B+/P $16,170 $800,250 12/20/16 500 bp $4,396 Barclay’s Bank, PLC DJ CDX EM Series 16 Index Ba1 (16,800) 200,000 12/20/16 500 bp 6,792 DJ CDX EM Series 16 Index Ba1 (9,600) 100,000 12/20/16 500 bp 2,432 DJ CDX NA HY Series 17 Index B+/P 36,628 580,060 12/20/16 500 bp 30,832 DJ CDX NA HY Series 17 Index B+/P 36,456 601,400 12/20/16 500 bp 29,445 DJ CDX NA HY Series 17 Index B+/P 36,329 653,780 12/20/16 500 bp 28,616 Barclays Bank PLC DJ CDX EM Series 16 Index Ba1 (10,450) 100,000 12/20/16 500 bp 1,582 DJ CDX NA HY Series 17 Version 2 Index B+/P 57,356 780,850 12/20/16 500 bp 51,398 DJ CDX NA IG Series 17 Index BBB+/P 1,980 200,000 12/20/16 100 bp 3,026 DJ CDX NA IG Series 17 Index BBB+/P 653 60,000 12/20/16 100 bp 967 Credit Suisse International DJ CDX NA HY Series 17 Version 1 Index B+/P 198,750 1,940,000 12/20/16 500 bp 183,948 DJ CDX NA IG Series 17 Index BBB+/P 4,656 285,000 12/20/16 100 bp 6,146 Deutsche Bank AG DJ CDX EM Series 15 Index Ba1 (58,800) 700,000 6/20/16 500 bp 21,147 DJ CDX EM Series 16 Index Ba1 (22,000) 200,000 12/20/16 500 bp 675 DJ CDX NA HY Series 17 Version 1 Index B+/P 210,000 1,940,000 12/20/16 500 bp 195,198 DJ CDX NA IG Series 17 Index BBB+/P 560 60,000 12/20/16 100 bp 846 DJ CDX NA IG Series 17 Index BBB+/P (570) 245,000 12/20/16 100 bp 364 DJ CDX NA IG Series 17 Index B+/P 98,010 1,164,000 12/20/16 500 bp 89,129 JPMorgan Chase Bank NA DJ CDX NA HY Series 17 Index B+/P 14,700 970,000 12/20/16 500 bp 698 DJ CDX NA HY Series 17 Index B+/P 15,763 970,000 12/20/16 500 bp (665) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at February 29, 2012. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations EUR Euro Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 19, 2011 (commencement of operations) through February 29, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $37,351,264. (b) The aggregate identified cost on a tax basis is $36,327,052, resulting in gross unrealized appreciation and depreciation of $1,103,961 and $217,845, respectively, or net unrealized appreciation of $886,116. (NON) Non-income-producing security. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $3,020 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $27,900,123 and $12,029,881, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $29,311,009 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 60 on futures contracts for the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 23,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 37,000 on written options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $3,100,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets/countries, and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $5,000,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge prepayment risk, to hedge interest rate risk, and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $8,800,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund enters into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $5,600,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $244,015 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $109,987 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $533,153 $135,859 $— Capital goods 475,667 202,396 — Communication services 413,567 32,995 — Conglomerates 148,981 7,102 — Consumer cyclicals 1,195,926 190,890 — Consumer staples 1,093,832 155,809 — Energy 1,091,737 27,955 — Financials 2,502,875 322,374 — Health care 1,248,414 61,487 — Technology 2,295,734 101,563 — Transportation 159,136 116,154 — Utilities and power 384,783 18,991 — Total common stocks — Commodity linked notes — 1,231,997 — Purchased options outstanding — 95,687 — U.S. Treasury obligations — 127,742 — Short-term investments 15,870,242 6,970,120 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(110,152) $— Futures contracts (73,148) — — Written options — (55,392) — Interest rate swap contracts — 56,454 — Total return swap contracts — 322,590 — Credit default contracts — 47,181 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $154,348 $107,167 Foreign exchange contracts 34,953 145,105 Equity contracts 434,457 270,724 Interest rate contracts 261,081 78,623 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 27, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2012 Date of reporting period:	February 29, 2012 Item 1. Schedule of Investments: Putnam Dynamic Asset Allocation Equity Fund The fund's portfolio 2/29/12 (Unaudited) COMMON STOCKS (95.2%) (a) Shares Value Advertising and marketing services (0.1%) Constant Contact, Inc. (NON) 120 $3,629 Nu Skin Enterprises, Inc. Class A 116 6,700 ValueClick, Inc. (NON) 87 1,810 Aerospace and defense (1.3%) Embraer SA ADR (Brazil) 481 14,459 European Aeronautic Defense and Space Co. NV (France) 744 27,026 Exelis, Inc. 1,484 15,756 Lockheed Martin Corp. 1,289 113,959 Raytheon Co. 1,819 91,896 Agriculture (0.2%) Andersons, Inc. (The) 16 689 Archer Daniels-Midland Co. 88 2,746 Black Earth Farming, Ltd. SDR (Sweden) (NON) 158 322 Cresud S.A.C.I.F. y A. ADR (Argentina) 64 817 First Resources, Ltd. (Singapore) 6,000 8,771 Golden Agri-Resources, Ltd. (Singapore) 17,000 9,869 GrainCorp, Ltd. (Australia) 187 1,581 KWS Saat AG (Germany) 3 678 PT Astra Agro Lestari Tbk (Indonesia) 500 1,229 SLC Agricola SA (Brazil) 71 657 Vilmorin & Cie (France) 7 775 Viterra, Inc. (Canada) 156 1,687 Wilmar International, Ltd. (Singapore) 1,000 4,080 Airlines (0.5%) Delta Air Lines, Inc. (NON) 5,153 50,820 International Consolidated Airlines Group SA (United Kingdom) (NON) 2,735 7,171 Korean Air Lines Co., Ltd. (South Korea) 217 10,183 United Continental Holdings, Inc. (NON) 2,056 42,455 Automotive (1.4%) Brilliance China Automotive Holdings, Inc. (China) (NON) 6,000 6,902 Daimler AG (Registered Shares) (Germany) 321 19,414 Dana Holding Corp. (NON) 250 4,000 General Motors Co. (NON) 3,117 81,719 Hino Motors, Ltd. (Japan) 3,000 21,370 Isuzu Motors, Ltd. (Japan) 3,000 16,816 Kia Motors Corp. (South Korea) 298 18,744 Lear Corp. 587 26,537 Localiza Rent a Car SA (Brazil) 804 14,851 Navistar International Corp. (NON) 523 21,851 Suzuki Motor Corp. (Japan) 1,000 23,749 Volkswagen AG (Preference) (Germany) 120 22,439 Banking (6.5%) Agricultural Bank of China, Ltd. (China) 38,000 18,686 Australia & New Zealand Banking Group, Ltd. (Australia) 2,084 48,528 Banco Bradesco SA ADR (Brazil) 1,292 23,437 Banco Latinoamericano de Exportaciones SA Class E (Panama) 307 5,990 Bank Mandiri (Persero) Tbk PT (Indonesia) 20,000 14,208 Bank of America Corp. 1,416 11,286 Bank of the Ozarks, Inc. 169 4,960 Barclays PLC (United Kingdom) 9,032 35,204 BNP Paribas SA (France) 577 28,163 Cardinal Financial Corp. 288 3,096 China Construction Bank Corp. (China) 65,000 54,120 Citigroup, Inc. 778 25,923 Citizens & Northern Corp. 182 3,622 City National Corp. 148 7,087 East West Bancorp, Inc. 502 11,104 Financial Institutions, Inc. 184 3,010 First Financial Bancorp 155 2,537 Flushing Financial Corp. 314 4,066 Hachijuni Bank, Ltd. (The) (Japan) 2,000 11,749 Heartland Financial USA, Inc. 125 1,966 Home Bancshares, Inc. 140 3,528 HSBC Holdings PLC (London Exchange) (United Kingdom) 4,721 41,707 ICICI Bank, Ltd. (India) 330 6,028 Industrial and Commercial Bank of China, Ltd. (China) 65,000 47,271 Itau Unibanco Holding SA ADR (Preference) (Brazil) 1,481 31,175 JPMorgan Chase & Co. 7,574 297,203 Kasikornbank PCL NVDR (Thailand) 3,900 18,772 Lloyds Banking Group PLC (United Kingdom) (NON) 25,587 14,221 MainSource Financial Group, Inc. 281 2,849 Mitsubishi UFJ Financial Group, Inc. (Japan) 3,700 19,087 National Australia Bank, Ltd. (Australia) 878 22,126 Northern Trust Corp. 1,632 73,036 Oriental Financial Group (Puerto Rico) 234 2,750 Peoples Bancorp, Inc. 180 2,911 PNC Financial Services Group, Inc. 1,197 71,245 Popular, Inc. (Puerto Rico) (NON) 1,132 2,151 PT Bank Rakyat Indonesia (Persero) Tbk (Indonesia) 15,000 11,449 Republic Bancorp, Inc. Class A 68 1,772 Resona Holdings, Inc. (Japan) 2,300 10,995 Sberbank of Russia ADR (Russia) (NON) 2,937 40,296 Southside Bancshares, Inc. 220 4,688 Standard Chartered PLC (United Kingdom) 446 11,477 Svenska Handelsbanken AB Class A (Sweden) 563 18,906 Swedbank AB Class A (Sweden) 1,130 19,332 Virginia Commerce Bancorp, Inc. (NON) 460 3,864 Walker & Dunlop, Inc. (NON) 151 1,880 Washington Banking Co. 227 2,881 Wells Fargo & Co. 6,830 213,710 Westpac Banking Corp. (Australia) 1,153 25,655 Beverage (1.3%) Coca-Cola Co. (The) 951 66,437 Diageo PLC (United Kingdom) 1,179 28,201 Dr. Pepper Snapple Group, Inc. 1,519 57,798 Grupo Modelo SA de CV Ser. C (Mexico) 2,089 13,657 Heineken Holding NV (Netherlands) 332 14,818 Molson Coors Brewing Co. Class B 1,103 48,623 PepsiCo, Inc. 472 29,708 Biotechnology (1.0%) Affymax, Inc. (NON) 264 2,695 Amarin Corp. PLC ADR (Ireland) (NON) 272 2,108 AVEO Pharmaceuticals, Inc. (NON) 126 1,643 BioMarin Pharmaceuticals, Inc. (NON) 68 2,431 Cubist Pharmaceuticals, Inc. (NON) 199 8,529 Gilead Sciences, Inc. (NON) 2,959 134,634 InterMune, Inc. (NON) 181 2,429 Medicines Co. (The) (NON) 522 11,186 Momenta Pharmaceuticals, Inc. (NON) 85 1,246 Onyx Pharmaceuticals, Inc. (NON) 58 2,223 PDL BioPharma, Inc. 706 4,504 RTI Biologics, Inc. (NON) 665 2,461 Spectrum Pharmaceuticals, Inc. (NON) 250 3,548 United Therapeutics Corp. (NON) 667 32,538 Broadcasting (0.5%) Belo Corp. Class A 1,329 9,529 CBS Corp. Class B 2,765 83,233 Knology, Inc. (NON) 399 7,114 LIN TV Corp. Class A (NON) 707 2,913 Sinclair Broadcast Group, Inc. Class A 682 7,788 Cable television (1.7%) Comcast Corp. Class A 7,650 224,757 HSN, Inc. 108 4,013 IAC/InterActiveCorp. 2,198 100,229 Kabel Deutschland Holding AG (Germany) (NON) 205 12,310 Capital goods (—%) Great Lakes Dredge & Dock Corp. 1,196 8,480 Chemicals (3.4%) Agrium, Inc. (Canada) 32 2,725 Albemarle Corp. 511 33,991 American Vanguard Corp. 317 5,237 Arkema (France) 22 2,016 BASF SE (Germany) 371 32,573 Cambrex Corp. (NON) 455 3,030 CF Industries Holdings, Inc. 333 63,243 Cytec Industries, Inc. 314 18,670 Formosa Chemicals & Fibre Corp. (Taiwan) 2,000 6,219 Givaudan SA (Switzerland) (NON) 8 7,556 Incitec Pivot, Ltd. (Australia) 537 1,863 Innophos Holdings, Inc. 179 9,018 Innospec, Inc. (NON) 117 3,622 Intrepid Potash, Inc. (NON) 46 1,163 K&S AG (Germany) 94 4,693 Koninklijke DSM NV (Netherlands) 330 18,356 Koppers Holdings, Inc. 147 5,532 Kraton Performance Polymers, Inc. (NON) 135 3,752 Landec Corp. (NON) 498 3,137 Linde AG (Germany) 127 21,116 LyondellBasell Industries NV Class A (Netherlands) 1,479 63,862 Minerals Technologies, Inc. 61 3,939 Monsanto Co. 2,103 162,730 Mosaic Co. (The) 34 1,964 NewMarket Corp. 15 2,736 Nitto Denko Corp. (Japan) 800 32,828 Nufarm, Ltd. (Australia) (NON) 268 1,349 OM Group, Inc. (NON) 209 5,743 PolyOne Corp. 436 5,855 Potash Corp. of Saskatchewan, Inc. (Canada) 95 4,422 PPG Industries, Inc. 735 67,068 Sasol, Ltd. (South Africa) 240 12,775 Sociedad Quimica y Minera de Chile SA ADR (Chile) 55 3,255 Syngenta AG (Switzerland) 89 29,021 TPC Group, Inc. (NON) 299 10,387 Valspar Corp. 555 25,692 W.R. Grace & Co. (NON) 230 13,101 Westlake Chemical Corp. 163 10,026 Yara International ASA (Norway) 51 2,501 Coal (0.3%) Peabody Energy Corp. 1,201 42,316 PT Adaro Energy Tbk (Indonesia) 70,000 14,792 Commercial and consumer services (1.5%) Alliance Data Systems Corp. (NON) 415 50,469 Bunzl PLC (United Kingdom) 920 14,080 Compass Group PLC (United Kingdom) 910 9,121 Deluxe Corp. 240 5,921 Dun & Bradstreet Corp. (The) 345 28,514 Expedia, Inc. 601 20,464 Global Cash Access, Inc. (NON) 725 4,031 Global Payments, Inc. 766 40,041 Orbitz Worldwide, Inc. (NON) 758 2,721 Randstad Holding NV (Netherlands) 125 4,730 Swire Pacific, Ltd. (Hong Kong) 3,000 34,007 SYKES Enterprises, Inc. (NON) 180 2,480 TNS, Inc. (NON) 210 3,849 Towers Watson & Co. Class A 401 25,601 URS Corp. (NON) 555 24,226 VistaPrint NV (NON) 736 29,849 Communications equipment (0.9%) Cisco Systems, Inc. 8,392 166,832 RF Micro Devices, Inc. (NON) 808 3,854 Wistron NeWeb Corp. (Taiwan) 4,149 9,330 Components (—%) Coherent, Inc. (NON) 57 3,162 Computers (4.4%) Actuate Corp. (NON) 1,498 9,048 Anixter International, Inc. (NON) 55 3,825 Apple, Inc. (NON) 1,218 660,691 Aspen Technology, Inc. (NON) 163 3,351 Brocade Communications Systems, Inc. (NON) 3,641 21,527 Dell, Inc. (NON) 4,466 77,262 Fujitsu, Ltd. (Japan) 7,000 37,744 InnerWorkings, Inc. (NON) 235 2,679 Ixia (NON) 389 5,376 Lexmark International, Inc. Class A 82 3,024 Monotype Imaging Holdings, Inc. (NON) 272 3,816 MTS Systems Corp. 85 4,174 Polycom, Inc. (NON) 1,260 26,640 STEC, Inc. (NON) 281 2,723 Synchronoss Technologies, Inc. (NON) 69 2,309 Western Digital Corp. (NON) 954 37,445 Xyratex, Ltd. (United Kingdom) 213 3,647 Conglomerates (2.2%) AMETEK, Inc. 984 47,244 Danaher Corp. 2,567 137,135 General Electric Co. 6,937 132,150 Marubeni Corp. (Japan) 1,000 7,102 Siemens AG (Germany) 159 15,858 Tyco International, Ltd. 2,266 118,154 Construction (0.7%) Asia Cement Corp. (Taiwan) 8,000 10,183 Chicago Bridge & Iron Co., NV (Netherlands) 690 32,099 China National Building Material Co., Ltd. (China) 12,000 17,078 China National Materials Co., Ltd. (China) 26,000 12,549 China Shanshui Cement Group, Ltd. (China) 12,000 10,987 Empresas ICA SAB de CV (Mexico) (NON) 5,500 10,138 Fletcher Building, Ltd. (New Zealand) 1,915 10,401 Fortune Brands Home & Security, Inc. (NON) 1,170 22,759 Siam Cement PCL NVDR (Thailand) 1,200 14,094 Consumer (0.1%) Christian Dior SA (France) 56 8,688 Helen of Troy, Ltd. (Bermuda) (NON) 87 2,828 Consumer finance (0.2%) African Bank Investments, Ltd. (South Africa) 2,877 15,048 Housing Development Finance Corp. (India) 581 7,804 LIC Housing Finance, Ltd. (India) 1,633 8,634 Nelnet, Inc. Class A 175 4,624 Ocwen Financial Corp. (NON) 513 8,264 Portfolio Recovery Associates, Inc. (NON) 36 2,510 Consumer goods (0.7%) Kao Corp. (Japan) 700 17,923 Procter & Gamble Co. (The) 1,728 116,675 Consumer services (0.1%) Avis Budget Group, Inc. (NON) 628 8,101 Corrections Corporation of America (NON) 803 19,872 Dollar Thrifty Automotive Group (NON) 38 2,885 Distribution (0.2%) Beacon Roofing Supply, Inc. (NON) 201 4,740 Core-Mark Holding Co., Inc. 56 2,244 Spartan Stores, Inc. 148 2,640 Toyota Tsusho Corp. (Japan) 1,100 22,111 Electric utilities (2.6%) AES Corp. (The) (NON) 4,050 54,918 Ameren Corp. 1,557 49,933 CenterPoint Energy, Inc. 2,673 50,526 Chubu Electric Power, Inc. (Japan) 300 5,493 CMS Energy Corp. 1,710 36,611 DTE Energy Co. 1,047 56,383 Enel SpA (Italy) 3,812 15,297 Entergy Corp. 1,039 69,229 GDF Suez (France) 813 21,089 PG&E Corp. 2,188 91,517 Red Electrica Corp. SA (Spain) 438 22,114 RWE AG (Germany) 201 9,158 TECO Energy, Inc. 1,573 28,235 Westar Energy, Inc. 863 23,750 Electrical equipment (1.3%) ABB, Ltd. (Switzerland) (NON) 1,060 21,699 Emerson Electric Co. 3,315 166,778 Harbin Equipment Co., Ltd. (China) 6,000 6,878 Hitachi, Ltd. (Japan) 7,000 40,768 Mitsubishi Electric Corp. (Japan) 4,000 35,958 Newport Corp. (NON) 107 1,789 Electronics (2.8%) Acacia Research - Acacia Technologies (Tracking Stock) (NON) 99 3,911 Agilent Technologies, Inc. (NON) 1,706 75,136 Broadcom Corp. Class A (NON) 1,638 61,314 Cavium, Inc. (NON) 76 2,715 Cirrus Logic, Inc. (NON) 271 6,390 EnerSys (NON) 197 6,615 Entropic Communications, Inc. (NON) 701 4,322 FEI Co. (NON) 222 9,883 GT Advanced Technologies, Inc. (NON) 108 924 Hollysys Automation Technologies, Ltd. (China) (NON) 1,079 10,963 Hon Hai Precision Industry Co., Ltd. (Taiwan) 7,200 24,933 Hynix Semiconductor, Inc. (South Korea) 420 11,265 Infineon Technologies AG (Germany) 1,860 18,811 Integrated Silicon Solutions, Inc. (NON) 114 1,206 Intel Corp. 2,697 72,495 L-3 Communications Holdings, Inc. 628 44,117 NVIDIA Corp. (NON) 2,390 36,823 Omnivision Technologies, Inc. (NON) 140 2,292 QLogic Corp. (NON) 3,263 56,091 Samsung Electronics Co., Ltd. (South Korea) 68 73,004 Skyworks Solutions, Inc. (NON) 361 9,736 Skyworth Digital Holdings, Ltd. (China) 18,000 9,983 Tripod Technology Corp. (Taiwan) 2,440 7,539 TTM Technologies, Inc. (NON) 528 6,183 Vishay Intertechnology, Inc. (NON) 1,485 18,670 Energy (oil field) (1.6%) Basic Energy Services, Inc. (NON) 358 7,110 Compagnie Generale de Geophysique-Veritas (France) (NON) 942 29,104 Eurasia Drilling Co., Ltd. GDR (Russia) 542 15,962 Helix Energy Solutions Group, Inc. (NON) 485 9,331 Key Energy Services, Inc. (NON) 565 9,639 National Oilwell Varco, Inc. 1,318 110,692 Newpark Resources, Inc. (NON) 485 3,817 Oceaneering International, Inc. 1,082 58,720 Petrofac, Ltd. (United Kingdom) 1,250 31,639 Schlumberger, Ltd. 467 36,244 Superior Energy Services (NON) 908 26,779 Energy (other) (—%) REX American Resources Corp. (NON) 111 3,404 Engineering and construction (0.7%) Daelim Industrial Co., Ltd. (South Korea) 171 19,120 Fluor Corp. 1,001 60,540 KEPCO Engineering & Construction Co., Inc. (South Korea) 50 4,573 KEPCO Plant Service & Engineering Co., Ltd. (South Korea) 200 6,923 McDermott International, Inc. (NON) 1,657 22,473 Samsung Engineering Co., Ltd. (South Korea) 64 13,446 SembCorp Industries, Ltd. (Singapore) 5,000 21,033 Singapore Technologies Engineering, Ltd. (Singapore) 2,000 5,081 Entertainment (0.3%) Dolby Laboratories, Inc. Class A (NON) 472 18,478 Sony Corp. (Japan) 1,500 32,077 Town Sports International Holdings, Inc. (NON) 322 3,317 VOXX International Corp. (NON) 457 5,845 Environmental (0.1%) Tetra Tech, Inc. (NON) 95 2,333 Woongjin Coway Company, Ltd. (South Korea) 240 8,043 Financial (0.9%) 3i Group PLC (United Kingdom) 2,024 6,102 Assurant, Inc. 765 32,490 BM&F Bovespa SA (Brazil) 1,600 10,705 CBOE Holdings, Inc. 1,228 34,092 CIT Group, Inc. (NON) 564 22,714 KB Financial Group, Inc. (South Korea) 480 17,534 MarketAxess Holdings, Inc. 36 1,192 Nasdaq OMX Group, Inc. (The) (NON) 1,646 43,356 ORIX Corp. (Japan) 160 15,436 Sovran Self Storage, Inc. (R) 88 4,181 Yuanta Financial Holding Co., Ltd. (Taiwan) (NON) 11,467 6,714 Food (1.1%) BRF - Brasil Foods SA ADR (Brazil) 89 1,861 Bunge, Ltd. 36 2,424 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) 2,000 129 Chiquita Brands International, Inc. (NON) 31 297 ConAgra Foods, Inc. 2,565 67,927 Corn Products International, Inc. 37 2,122 Distribuidora Internacional de Alimentacion SA (Spain) (NON) 1,789 8,747 Glanbia PLC (Ireland) 112 836 IOI Corp. Bhd (Malaysia) 1,000 1,797 Kerry Group PLC Class A (Ireland) 361 15,391 Kuala Lumpur Kepong Bhd (Malaysia) 200 1,559 Maple Leaf Foods, Inc. (Canada) 72 823 Nestle SA (Switzerland) 900 55,013 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 3,500 1,022 Smithfield Foods, Inc. (NON) 40 937 Tate & Lyle PLC (United Kingdom) 2,363 26,221 Tesco PLC (United Kingdom) 923 4,642 Tyson Foods, Inc. Class A 71 1,343 Unilever PLC (United Kingdom) 162 5,234 Yamazaki Baking Co., Inc. (Japan) 2,000 26,936 Zhongpin, Inc. (China) (NON) 1,055 11,626 Forest products and packaging (0.4%) Bemis Co., Inc. 677 21,462 Domtar Corp. (Canada) 249 23,872 KapStone Paper and Packaging Corp. (NON) 407 8,181 Sealed Air Corp. 1,212 23,792 Gaming and lottery (0.1%) Ameristar Casinos, Inc. 269 5,337 OPAP SA (Greece) 932 8,319 Shuffle Master, Inc. (NON) 172 2,511 Health-care services (3.2%) Aetna, Inc. 1,582 73,974 Air Methods Corp. (NON) 19 1,714 Alfresa Holdings Corp. (Japan) 200 8,765 Amedisys, Inc. (NON) 45 578 AmerisourceBergen Corp. 1,208 45,119 AmSurg Corp. (NON) 125 3,266 athenahealth, Inc. (NON) 57 4,028 Centene Corp. (NON) 121 5,905 Computer Programs & Systems, Inc. 47 2,859 Epocrates, Inc. (NON) 245 2,279 Gentiva Health Services, Inc. (NON) 91 714 HCA Holdings, Inc. 685 18,634 Health Management Associates, Inc. Class A (NON) 1,753 13,020 HealthSouth Corp. (NON) 374 7,615 Humana, Inc. 722 62,886 Kindred Healthcare, Inc. (NON) 382 3,931 Lincare Holdings, Inc. 106 2,847 Magellan Health Services, Inc. (NON) 78 3,686 McKesson Corp. 1,022 85,347 Metropolitan Health Networks, Inc. (NON) 473 3,954 Molina Healthcare, Inc. (NON) 334 11,343 Omnicare, Inc. 650 22,867 Quality Systems, Inc. 115 4,930 Sun Healthcare Group, Inc. (NON) 741 3,305 Suzuken Co., Ltd. (Japan) 400 11,756 Triple-S Management Corp. Class B (Puerto Rico) (NON) 228 5,397 UnitedHealth Group, Inc. 3,598 200,589 Warner Chilcott PLC Class A (Ireland) (NON) 1,908 32,094 WellCare Health Plans, Inc. (NON) 189 12,826 Household furniture and appliances (0.1%) Conn's, Inc. (NON) 331 4,389 La-Z-Boy, Inc. (NON) 422 6,030 Select Comfort Corp. (NON) 179 5,297 Whirlpool Corp. 122 9,220 Insurance (3.2%) AIA Group, Ltd. (Hong Kong) 4,600 17,410 Allianz SE (Germany) 116 14,068 Allied World Assurance Co. Holdings AG 428 28,235 American Equity Investment Life Holding Co. 475 5,748 American Financial Group, Inc. 676 25,316 American Safety Insurance Holdings, Ltd. (NON) 230 4,441 Amtrust Financial Services, Inc. 85 2,296 AON Corp. 1,942 91,842 Arch Capital Group, Ltd. (NON) 1,006 37,272 Assured Guaranty, Ltd. (Bermuda) 1,863 31,298 Aviva PLC (United Kingdom) 5,395 31,611 AXA SA (France) 1,408 22,708 Berkshire Hathaway, Inc. Class B (NON) 869 68,173 CNO Financial Group, Inc. (NON) 648 4,808 Everest Re Group, Ltd. 354 31,188 Fidelity National Financial, Inc. Class A 1,774 30,907 Hartford Financial Services Group, Inc. (The) 2,916 60,390 Maiden Holdings, Ltd. (Bermuda) 308 2,664 Protective Life Corp. 143 3,971 Reinsurance Group of America, Inc. Class A 573 32,823 RenaissanceRe Holdings, Ltd. 408 29,360 Stancorp Financial Group 106 4,215 Suncorp Group, Ltd. (Australia) 1,775 15,466 Swiss Life Holding AG (Switzerland) (NON) 191 22,020 Symetra Financial Corp. 317 3,151 Transatlantic Holdings, Inc. 50 3,030 W.R. Berkley Corp. 909 32,673 Investment banking/Brokerage (1.7%) Deutsche Bank AG (Germany) 474 22,138 Eaton Vance Corp. 1,582 45,897 Federated Investors, Inc. 223 4,569 Interactive Brokers Group, Inc. Class A 422 6,693 Investment AB Kinnevik Class B (Sweden) 942 21,469 Israel Corp., Ltd. (The) (Israel) 32 19,212 Jefferies Group, Inc. 2,426 41,175 Morgan Stanley 7,662 142,052 National Financial Partners Corp. (NON) 152 2,320 TD Ameritrade Holding Corp. 2,617 47,478 Leisure (—%) Brunswick Corp. 234 5,595 Lodging/Tourism (0.7%) Genting Bhd (Malaysia) 4,300 15,159 Home Inns & Hotels Management, Inc. ADR (China) (NON) (S) 226 6,936 Marriott International, Inc. Class A 1,263 44,726 Wyndham Worldwide Corp. 813 35,764 Wynn Resorts, Ltd. 390 45,942 Machinery (1.2%) AGCO Corp. (NON) 708 37,311 Applied Industrial Technologies, Inc. 249 10,002 Cascade Corp. 128 6,815 Chart Industries, Inc. (NON) 128 8,754 CNH Global NV (Netherlands) (NON) 59 2,532 Cummins, Inc. 949 114,420 Deere & Co. 46 3,815 DXP Enterprises, Inc. (NON) 141 5,217 Franklin Electric Co., Inc. 98 4,901 Fuji Electric Co., Ltd. (Japan) 6,000 15,491 IHI Corp. (Japan) 3,000 7,566 Kadant, Inc. (NON) 175 3,822 Lindsay Corp. 29 1,902 NACCO Industries, Inc. Class A 20 1,956 Sauer-Danfoss, Inc. (NON) 82 4,439 Schindler Holding AG (Switzerland) 114 14,050 Zebra Technologies Corp. Class A (NON) 103 3,959 Manufacturing (0.9%) AZZ, Inc. 79 3,966 Chase Corp. 151 2,190 Dover Corp. 1,029 65,876 Generac Holdings, Inc. (NON) 127 3,231 Greenbrier Companies, Inc. (NON) 378 9,556 ITT Corp. 736 17,489 LSB Industries, Inc. (NON) 301 12,106 Polypore International, Inc. (NON) 51 2,097 Standex International Corp. 77 2,942 Textron, Inc. 1,705 47,454 TriMas Corp. (NON) 400 9,692 Media (1.0%) Media Nusantara Citra Tbk PT (Indonesia) 36,500 6,759 News Corp. Class A 5,035 100,044 Viacom, Inc. Class B 2,153 102,525 Medical technology (0.8%) ABIOMED, Inc. (NON) 214 4,468 Affymetrix, Inc. (NON) 538 2,243 C.R. Bard, Inc. 408 38,296 Coloplast A/S Class B (Denmark) 81 13,325 Conmed Corp. (NON) 258 7,699 Cooper Companies, Inc. (The) 74 5,882 Fresenius SE (Germany) 172 17,782 Greatbatch, Inc. (NON) 323 7,994 Kensey Nash Corp. 93 2,100 MELA Sciences, Inc. (NON) 603 2,786 OraSure Technologies, Inc. (NON) 1,360 13,641 ResMed, Inc. (NON) 821 24,312 STAAR Surgical Co. (NON) 272 2,837 Synergetics USA, Inc. (NON) 334 2,104 Synthes, Inc. (Switzerland) 98 16,963 Volcano Corp. (NON) 149 4,176 Zoll Medical Corp. (NON) 29 2,121 Metals (1.4%) Ampco-Pittsburgh Corp. 25 530 Assa Abloy AB Class B (Sweden) 932 28,312 BHP Billiton PLC (United Kingdom) 640 20,745 BHP Billiton, Ltd. (Australia) 880 33,798 Cliffs Natural Resources, Inc. 747 48,295 Gold Fields, Ltd. (South Africa) 519 8,208 Horsehead Holding Corp. (NON) 278 3,169 L.B. Foster Co. Class A 54 1,590 NN, Inc. (NON) 383 3,424 Rio Tinto PLC (United Kingdom) 620 35,351 Rio Tinto, Ltd. (Australia) 329 23,482 Steel Dynamics, Inc. 1,340 20,237 Sterlite Industries (India), Ltd. (India) 2,086 5,236 Sterlite Industries (India), Ltd. ADR (India) 632 6,269 Vale SA ADR (Brazil) 773 19,433 Vale SA ADR (Preference) (Brazil) 779 19,148 voestalpine AG (Austria) 535 18,964 Natural gas utilities (0.3%) Centrica PLC (United Kingdom) 2,964 14,335 National Grid PLC (United Kingdom) 2,741 27,974 Toho Gas Co., Ltd. (Japan) 2,000 11,667 Office equipment and supplies (0.3%) Societe BIC SA (France) 177 17,797 Staples, Inc. 3,360 50,509 Oil and gas (8.4%) BP PLC (United Kingdom) 2,851 22,334 Caltex Australia, Ltd. (Australia) 1,360 19,937 Chevron Corp. 3,373 368,062 Clayton Williams Energy, Inc. (NON) 53 4,683 CNOOC, Ltd. (China) 6,000 13,587 ConocoPhillips 745 57,030 Contango Oil & Gas Co. (NON) 64 4,069 CVR Energy, Inc. (NON) 236 6,422 Diamond Offshore Drilling, Inc. 400 27,529 Energy Partners, Ltd. (NON) 254 4,328 ENI SpA (Italy) 1,330 30,673 Exxon Mobil Corp. 4,126 356,899 Gazprom OAO ADR (Russia) 3,651 48,376 Helmerich & Payne, Inc. 503 30,546 HollyFrontier Corp. 988 32,238 Lukoil OAO ADR (Russia) 400 25,660 Marathon Oil Corp. 2,395 81,167 Marathon Petroleum Corp. 1,368 56,840 Murphy Oil Corp. 796 50,896 Occidental Petroleum Corp. 1,347 140,586 OGX Petroleo e Gas Participacoes SA (Brazil) (NON) 1,873 18,542 Pacific Rubiales Energy Corp. (Colombia) 483 14,025 Petroleo Brasileiro SA ADR (Preference) (Brazil) 659 18,775 Repsol YPF SA (Spain) 509 13,271 Rosetta Resources, Inc. (NON) 59 3,011 Royal Dutch Shell PLC Class A (United Kingdom) 433 15,751 Royal Dutch Shell PLC Class B (United Kingdom) 942 34,911 Statoil ASA (Norway) 1,179 33,750 Stone Energy Corp. (NON) 443 14,154 Swift Energy Co. (NON) 209 6,276 Tesoro Corp. (NON) 883 23,426 Total SA (France) 564 31,552 Unit Corp. (NON) 82 3,901 Vaalco Energy, Inc. (NON) 870 6,864 Valero Energy Corp. 3,364 82,384 W&T Offshore, Inc. 209 5,277 Western Refining, Inc. 198 3,594 WPX Energy, Inc. 1,294 23,838 Pharmaceuticals (5.1%) Abbott Laboratories 302 17,096 AstraZeneca PLC (United Kingdom) 462 20,635 Bayer AG (Germany) 77 5,694 Depomed, Inc. (NON) 332 2,088 Eli Lilly & Co. 3,739 146,718 Endo Pharmaceuticals Holdings, Inc. (NON) 1,152 42,705 Forest Laboratories, Inc. (NON) 3,078 100,097 GlaxoSmithKline PLC (United Kingdom) 1,988 43,867 Hi-Tech Pharmacal Co., Inc. (NON) 134 5,349 Jazz Pharmaceuticals PLC (Ireland) (NON) 430 22,562 Johnson & Johnson 1,656 107,772 MAP Pharmaceuticals, Inc. (NON) 154 2,472 Medicis Pharmaceutical Corp. Class A 126 4,402 Merck & Co., Inc. 1,231 46,987 Novartis AG (Switzerland) 585 31,872 Novo Nordisk A/S Class B (Denmark) 166 23,277 Obagi Medical Products, Inc. (NON) 549 6,231 Orion Oyj Class B (Finland) 450 9,694 Otsuka Holdings Company, Ltd. (Japan) 900 25,234 Par Pharmaceutical Cos., Inc. (NON) 370 13,731 Pernix Therapeutics Holdings (NON) 224 1,931 Pfizer, Inc. 13,046 275,271 Questcor Pharmaceuticals, Inc. (NON) 65 2,529 Roche Holding AG (Switzerland) 186 32,381 Salix Pharmaceuticals, Ltd. (NON) 59 2,910 Sanofi (France) 609 45,039 ViroPharma, Inc. (NON) 529 16,960 Power producers (0.2%) China WindPower Group, Ltd. (China) (NON) 180,000 8,973 NRG Energy, Inc. (NON) 1,778 30,404 Publishing (0.5%) Gannett Co., Inc. 1,495 22,787 McGraw-Hill Cos., Inc. (The) 1,340 62,360 Quad/Graphics, Inc. 331 4,955 R. R. Donnelley & Sons Co. 1,400 19,348 Railroads (0.2%) Central Japan Railway Co. (Japan) 5 41,109 Genesee & Wyoming, Inc. Class A (NON) 50 2,971 Real estate (3.0%) Agree Realty Corp. (R) 140 3,360 American Capital Agency Corp. (R) 65 1,996 Apollo Commercial Real Estate Finance, Inc. (R) 272 4,066 Arlington Asset Investment Corp. Class A 97 2,241 Ashford Hospitality Trust, Inc. (R) 561 4,735 AvalonBay Communities, Inc. (R) 418 54,202 C C Land Holdings, Ltd. (China) 31,000 8,203 CBL & Associates Properties, Inc. (R) 369 6,505 Chimera Investment Corp. (R) 6,102 18,930 China Overseas Land & Investment, Ltd. (China) 4,000 8,268 Dynex Capital, Inc. (R) 352 3,348 Equity Residential Trust (R) 1,232 70,088 Extra Space Storage, Inc. (R) 119 3,138 First Industrial Realty Trust (NON) (R) 253 2,990 Glimcher Realty Trust (R) 355 3,515 Guangzhou R&F Properties Co., Ltd. (China) 9,600 12,646 Hang Lung Group, Ltd. (Hong Kong) 2,000 13,462 HFF, Inc. Class A (NON) 324 4,669 Invesco Mortgage Capital, Inc. (R) 140 2,398 Jones Lang LaSalle, Inc. 155 12,619 Lexington Realty Trust (R) 1,820 15,743 LSR Group OJSC GDR (Russia) 1,071 5,671 LTC Properties, Inc. (R) 202 6,234 MFA Financial, Inc. (R) 479 3,497 Mission West Properties (R) 269 2,690 National Health Investors, Inc. (R) 217 10,227 Newcastle Investment Corp. (R) 722 3,935 Omega Healthcare Investors, Inc. (R) 149 3,035 One Liberty Properties, Inc. (R) 194 3,391 PS Business Parks, Inc. (R) 77 4,806 Public Storage (R) 566 76,632 Rayonier, Inc. (R) 799 35,571 Simon Property Group, Inc. (R) 1,039 140,764 St. Joe Co. (The) (NON) 685 11,035 Starwood Property Trust, Inc. (R) 109 2,152 Summit Hotel Properties, Inc. (R) 768 7,073 Universal Health Realty Income Trust (R) 48 1,814 Urstadt Biddle Properties, Inc. Class A (R) 151 2,872 Westfield Retail Trust (Australia) (R) 10,272 27,526 Wheelock and Co., Ltd. (Hong Kong) 2,000 6,862 Regional Bells (0.6%) AT&T, Inc. 3,608 110,369 Cincinnati Bell, Inc. (NON) 1,451 5,441 Restaurants (0.4%) AFC Enterprises (NON) 703 11,241 Brinker International, Inc. 810 22,338 Denny's Corp. (NON) 1,431 5,939 DineEquity, Inc. (NON) 45 2,402 Domino's Pizza, Inc. (NON) 69 2,654 McDonald's Corp. 341 33,854 Retail (7.8%) Advance Auto Parts, Inc. 389 33,209 Aeon Co., Ltd. (Japan) 1,000 12,673 Ascena Retail Group, Inc. (NON) 156 6,022 Bed Bath & Beyond, Inc. (NON) 1,089 65,353 Best Buy Co., Inc. 1,535 39,269 Big Lots, Inc. (NON) 203 8,902 BR Malls Participacoes SA (Brazil) 2,285 29,287 Buckle, Inc. (The) 201 9,029 Cabela's, Inc. (NON) 276 9,792 Cato Corp. (The) Class A 76 2,060 Coach, Inc. 1,179 88,236 Costco Wholesale Corp. 1,838 158,178 CVS Caremark Corp. 4,887 220,404 Dillards, Inc. Class A 555 34,204 DSW, Inc. Class A 82 4,625 Elders, Ltd. (Australia) (NON) 1,605 404 Express, Inc. (NON) 298 7,092 Finish Line, Inc. (The) Class A 410 9,426 Foot Locker, Inc. 1,921 56,036 GameStop Corp. Class A (NON) 928 21,140 Genesco, Inc. (NON) 83 5,656 GNC Holdings, Inc. Class A (NON) 243 7,866 Herbalife, Ltd. 855 57,073 Home Depot, Inc. (The) 4,637 220,582 Hyundai Department Store Co., Ltd. (South Korea) 41 6,093 Industria de Diseno Textil (Inditex) SA (Spain) 228 21,054 Kingfisher PLC (United Kingdom) 3,321 15,015 Koninklijke Ahold NV (Netherlands) 1,810 25,031 Kroger Co. (The) 3,276 77,936 Lewis Group, Ltd. (South Africa) 897 9,060 Macy's, Inc. 1,827 69,321 Men's Wearhouse, Inc. (The) 157 6,081 Next PLC (United Kingdom) 534 23,541 O'Reilly Automotive, Inc. (NON) 597 51,606 PCD Stores Group, Ltd. (China) 44,000 8,437 PETsMART, Inc. 619 34,430 Pier 1 Imports, Inc. (NON) 239 4,104 PVH Corp. 44 3,740 Rent-A-Center, Inc. 124 4,392 Safeway, Inc. 2,532 54,311 Sally Beauty Holdings, Inc. (NON) 260 6,188 Sonic Automotive, Inc. Class A 903 15,468 USANA Health Sciences, Inc. (NON) 69 2,560 Wal-Mart Stores, Inc. 560 33,085 Woolworths, Ltd. (Australia) 766 20,658 Schools (—%) Career Education Corp. (NON) 184 1,586 Corinthian Colleges, Inc. (NON) 742 3,332 Lincoln Educational Services Corp. 109 922 Semiconductor (1.0%) Applied Materials, Inc. 4,201 51,420 ASML Holding NV (Netherlands) 300 13,789 Entegris, Inc. (NON) 576 5,207 KLA-Tencor Corp. 707 34,772 Kulicke & Soffa Industries, Inc. (NON) 592 6,666 Lam Research Corp. (NON) 664 27,903 Nanometrics, Inc. (NON) 132 2,317 Nova Measuring Instruments, Ltd. (Israel) (NON) 400 2,952 Photronics, Inc. (NON) 467 3,274 Qualcomm, Inc. 562 34,945 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 2,000 5,495 Teradyne, Inc. (NON) 1,514 24,860 Shipping (0.3%) Swift Transportation Co. (NON) 679 7,958 Wabtec Corp. 338 25,868 Yangzijiang Shipbuilding Holdings, Ltd. (China) 32,000 34,524 Software (3.5%) BMC Software, Inc. (NON) 1,247 47,825 CA, Inc. 2,209 59,709 Cadence Design Systems, Inc. (NON) 3,008 35,531 Concur Technologies, Inc. (NON) 59 3,478 JDA Software Group, Inc. (NON) 229 5,739 Manhattan Associates, Inc. (NON) 75 3,477 Microsoft Corp. 12,613 400,337 NTT Data Corp. (Japan) 2 6,747 Oracle Corp. 1,459 42,705 SAP AG (Germany) 95 6,411 Symantec Corp. (NON) 3,893 70,083 Tencent Holdings, Ltd. (China) 700 18,060 TIBCO Software, Inc. (NON) 240 6,953 Ultimate Software Group, Inc. (NON) 47 3,282 Websense, Inc. (NON) 160 2,882 Staffing (0.1%) Robert Half International, Inc. 1,031 29,881 Technology (0.3%) CACI International, Inc. Class A (NON) 99 5,855 Softbank Corp. (Japan) 900 26,844 Tech Data Corp. (NON) 430 22,996 Technology services (2.8%) Acxiom Corp. (NON) 259 3,636 AOL, Inc. (NON) 1,642 29,535 Baidu, Inc. ADR (China) (NON) 55 7,519 Computershare, Ltd. (Australia) 544 4,504 Fair Isaac Corp. 276 11,172 Google, Inc. Class A (NON) 518 320,254 IBM Corp. 857 168,598 Infospace, Inc. (NON) 175 2,032 LivePerson, Inc. (NON) 160 2,413 Mail.ru Group., Ltd. GDR (Russia) (NON) 274 10,837 Perfect World Co., Ltd. ADR (China) (NON) 861 10,590 Tyler Technologies, Inc. (NON) 66 2,493 Unisys Corp. (NON) 61 1,139 Telecommunications (1.2%) ADTRAN, Inc. 143 5,041 Allot Communications, Ltd. (Israel) (NON) 272 4,855 Aruba Networks, Inc. (NON) 192 4,145 Bharti Airtel, Ltd. (India) 1,798 12,788 BroadSoft, Inc. (NON) 66 2,400 BT Group PLC (United Kingdom) 12,241 41,870 China Mobile, Ltd. (China) 2,000 21,265 EchoStar Corp. Class A (NON) 698 20,919 Empresa Nacional de Telecomunicaciones SA (ENTEL) (Chile) 628 12,826 France Telecom SA (France) 1,189 18,146 InterDigital, Inc. 37 1,400 Loral Space & Communications, Inc. (NON) 73 5,201 Lumos Networks Corp. 105 1,344 MetroPCS Communications, Inc. (NON) 1,083 11,155 NeuStar, Inc. Class A (NON) 155 5,433 Premiere Global Services, Inc. (NON) 249 2,154 Tele2 AB Class B (Sweden) 616 12,540 Telefonica SA (Spain) 1,096 18,705 TIM Participacoes SA ADR (Brazil) 478 14,364 USA Mobility, Inc. 211 2,895 Vodafone Group PLC (United Kingdom) 7,595 20,462 Telephone (1.4%) Deutsche Telekom AG (Germany) 1,063 12,406 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 500 23,568 Verizon Communications, Inc. 6,453 245,924 Textiles (0.2%) Cia Hering (Brazil) 629 16,919 LG Fashion Corp. (South Korea) 260 9,737 Perry Ellis International, Inc. (NON) 271 4,724 Warnaco Group, Inc. (The) (NON) 77 4,521 Tobacco (2.1%) Japan Tobacco, Inc. (Japan) 5 26,570 KT&G Corp. (South Korea) 239 15,622 Lorillard, Inc. 708 92,805 Philip Morris International, Inc. 3,663 305,934 Toys (—%) Leapfrog Enterprises, Inc. (NON) 1,346 9,462 Transportation services (—%) ComfortDelgro Corp., Ltd. (Singapore) 7,000 8,547 Trucks and parts (0.2%) Aisin Seiki Co., Ltd. (Japan) 500 17,646 American Axle & Manufacturing Holdings, Inc. (NON) 190 2,164 Hyundai Mobis (South Korea) 62 15,825 Standard Motor Products, Inc. 148 3,363 Total common stocks (cost $16,718,088) INVESTMENT COMPANIES (2.3%) (a) Shares Value iShares FTSE A50 China Index ETF (China) 4,200 $6,405 iShares Russell 2000 Growth Index Fund 214 20,033 iShares Russell 2000 Value Index Fund 195 13,859 SPDR S&P rust 3,050 417,454 SPDR S&P Midcap rust 96 17,056 Total investment Companies (cost $343,904) SHORT-TERM INVESTMENTS (3.5%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 6,350 $6,350 Putnam Money Market Liquidity Fund 0.09% (e) 579,550 579,550 U.S. Treasury Bills with an effective yield of 0.139%, February 7, 2013 (SEG) $129,000 128,801 Total short-term investments (cost $714,728) TOTAL INVESTMENTS Total investments (cost $17,776,720) (b) FORWARD CURRENCY CONTRACTS at 2/29/12 (aggregate face value $13,405,790) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 3/22/12 $124,551 $124,402 $(149) British Pound Sell 3/22/12 402,600 400,531 (2,069) Canadian Dollar Sell 3/22/12 319,327 316,765 (2,562) Euro Buy 3/22/12 171,214 169,645 1,569 Japanese Yen Buy 3/22/12 66,960 71,822 (4,862) Norwegian Krone Buy 3/22/12 111,814 107,677 4,137 South African Rand Buy 3/22/12 14,349 14,089 260 Swedish Krona Buy 3/22/12 74,479 73,276 1,203 Barclays Bank PLC Australian Dollar Buy 3/22/12 76,721 76,751 (30) Brazilian Real Buy 3/22/12 15,185 15,132 53 British Pound Buy 3/22/12 130,276 129,631 645 Canadian Dollar Buy 3/22/12 50,510 50,122 388 Chilean Peso Buy 3/22/12 7,732 7,725 7 Czech Koruna Sell 3/22/12 19,031 18,767 (264) Euro Buy 3/22/12 301,123 297,865 3,258 Hungarian Forint Buy 3/22/12 7,817 7,868 (51) Japanese Yen Sell 3/22/12 215,345 230,102 14,757 Mexican Peso Sell 3/22/12 13,310 13,282 (28) New Zealand Dollar Buy 3/22/12 333 390 (57) Norwegian Krone Sell 3/22/12 129,672 124,938 (4,734) Singapore Dollar Sell 3/22/12 17,111 17,176 65 South African Rand Buy 3/22/12 7,818 7,635 183 South Korean Won Buy 3/22/12 7,177 7,207 (30) Swedish Krona Sell 3/22/12 63,636 62,352 (1,284) Taiwan Dollar Sell 3/22/12 15,192 15,102 (90) Turkish Lira Buy 3/22/12 12,125 12,005 120 Citibank, N.A. Australian Dollar Sell 3/22/12 48,793 48,722 (71) Brazilian Real Buy 3/22/12 15,185 15,177 8 British Pound Buy 3/22/12 167,657 166,800 857 Canadian Dollar Buy 3/22/12 28,589 28,377 212 Czech Koruna Sell 3/22/12 11,348 11,099 (249) Danish Krone Sell 3/22/12 4,893 4,833 (60) Euro Buy 3/22/12 71,950 71,290 660 Hong Kong Dollar Sell 3/22/12 108,601 108,611 10 Japanese Yen Sell 3/22/12 231,936 247,338 15,402 Mexican Peso Sell 3/22/12 13,202 13,168 (34) New Zealand Dollar Sell 3/22/12 167 158 (9) Norwegian Krone Sell 3/22/12 37,182 35,837 (1,345) Polish Zloty Buy 3/22/12 11,530 11,178 352 Singapore Dollar Buy 3/22/12 28,626 28,725 (99) South African Rand Sell 3/22/12 39,820 38,991 (829) South Korean Won Buy 3/22/12 7,617 7,626 (9) Swedish Krona Buy 3/22/12 71,775 71,184 591 Swiss Franc Buy 3/22/12 141,513 140,213 1,300 Taiwan Dollar Sell 3/22/12 15,202 15,128 (74) Turkish Lira Buy 3/22/12 12,182 12,058 124 Credit Suisse AG Australian Dollar Buy 3/22/12 57,032 57,050 (18) Brazilian Real Buy 3/22/12 22,662 22,585 77 British Pound Buy 3/22/12 590,140 587,172 2,968 Canadian Dollar Sell 3/22/12 38,287 37,932 (355) Chilean Peso Buy 3/22/12 7,435 7,485 (50) Czech Koruna Sell 3/22/12 12,086 11,834 (252) Euro Sell 3/22/12 16,255 16,089 (166) Hungarian Forint Buy 3/22/12 7,831 8,183 (352) Japanese Yen Buy 3/22/12 779,214 832,080 (52,866) Mexican Peso Sell 3/22/12 14,757 14,913 156 New Zealand Dollar Sell 3/22/12 7,166 7,082 (84) Norwegian Krone Buy 3/22/12 58,508 56,417 2,091 Singapore Dollar Sell 3/22/12 9,275 9,310 35 South African Rand Buy 3/22/12 20,534 20,636 (102) South Korean Won Sell 3/22/12 219 126 (93) Swedish Krona Buy 3/22/12 20,885 20,559 326 Swiss Franc Sell 3/22/12 24,654 24,412 (242) Taiwan Dollar Sell 3/22/12 15,229 15,149 (80) Turkish Lira Buy 3/22/12 12,182 12,054 128 Deutsche Bank AG Australian Dollar Buy 3/22/12 15,729 15,738 (9) Brazilian Real Buy 3/22/12 7,651 7,686 (35) British Pound Buy 3/22/12 104,189 103,621 568 Canadian Dollar Buy 3/22/12 189,414 187,917 1,497 Czech Koruna Sell 3/22/12 15,098 14,934 (164) Euro Sell 3/22/12 116,319 115,018 (1,301) Mexican Peso Sell 3/22/12 4,377 4,308 (69) New Zealand Dollar Buy 3/22/12 250 266 (16) Norwegian Krone Sell 3/22/12 17,232 16,611 (621) Singapore Dollar Sell 3/22/12 9,275 9,306 31 South Korean Won Buy 3/22/12 7,740 7,724 16 Swedish Krona Sell 3/22/12 57,233 56,290 (943) Turkish Lira Buy 3/22/12 12,182 12,067 115 Goldman Sachs International Australian Dollar Sell 3/22/12 38,200 38,161 (39) British Pound Buy 3/22/12 31,813 31,658 155 Canadian Dollar Sell 3/22/12 124,457 123,403 (1,054) Chilean Peso Buy 3/22/12 7,671 7,575 96 Euro Buy 3/22/12 5,996 5,927 69 Japanese Yen Sell 3/22/12 9,689 10,082 393 Norwegian Krone Buy 3/22/12 42,956 41,359 1,597 Singapore Dollar Sell 3/22/12 7,436 7,461 25 South African Rand Buy 3/22/12 12,424 12,370 54 South Korean Won Buy 3/22/12 7,488 7,503 (15) Swedish Krona Sell 3/22/12 119,690 117,687 (2,003) Taiwan Dollar Sell 3/22/12 15,263 15,205 (58) Turkish Lira Buy 3/22/12 12,182 12,055 127 HSBC Bank USA, National Association Australian Dollar Sell 3/22/12 50,826 50,689 (137) British Pound Sell 3/22/12 73,330 72,982 (348) Canadian Dollar Sell 3/22/12 1,414 1,369 (45) Euro Buy 3/22/12 220,379 217,847 2,532 Hong Kong Dollar Buy 3/22/12 71,855 71,862 (7) Japanese Yen Sell 3/22/12 158,604 169,480 10,876 New Zealand Dollar Buy 3/22/12 250 336 (86) Norwegian Krone Buy 3/22/12 185,105 178,747 6,358 Singapore Dollar Sell 3/22/12 13,593 13,627 34 South Korean Won Sell 3/22/12 408 335 (73) Swedish Krona Buy 3/22/12 1,601 1,574 27 Swiss Franc Buy 3/22/12 65,450 64,823 627 Turkish Lira Buy 3/22/12 8,823 8,676 147 JPMorgan Chase Bank, N.A. Australian Dollar Buy 3/22/12 290,725 290,446 279 Brazilian Real Buy 3/22/12 15,127 15,106 21 British Pound Buy 3/22/12 196,130 195,259 871 Canadian Dollar Buy 3/22/12 98,596 97,848 748 Czech Koruna Sell 3/22/12 11,348 11,086 (262) Euro Sell 3/22/12 705,107 697,046 (8,061) Hong Kong Dollar Buy 3/22/12 696 696 — Japanese Yen Sell 3/22/12 292,974 313,010 20,036 Mexican Peso Buy 3/22/12 117,033 116,802 231 New Zealand Dollar Buy 3/22/12 583 591 (8) Norwegian Krone Sell 3/22/12 221,643 213,805 (7,838) Singapore Dollar Sell 3/22/12 61,329 61,532 203 South African Rand Buy 3/22/12 39,860 39,468 392 South Korean Won Buy 3/22/12 7,739 7,725 14 Swedish Krona Sell 3/22/12 55,934 54,712 (1,222) Swiss Franc Sell 3/22/12 24,654 24,399 (255) Taiwan Dollar Sell 3/22/12 15,239 15,173 (66) Turkish Lira Buy 3/22/12 12,182 12,028 154 Royal Bank of Scotland PLC (The) Australian Dollar Buy 3/22/12 96,944 96,759 185 Brazilian Real Buy 3/22/12 22,546 22,523 23 British Pound Sell 3/22/12 217,286 216,296 (990) Canadian Dollar Buy 3/22/12 125,771 124,619 1,152 Czech Koruna Sell 3/22/12 11,348 11,091 (257) Euro Buy 3/22/12 370,141 365,965 4,176 Hungarian Forint Buy 3/22/12 7,705 7,991 (286) Japanese Yen Buy 3/22/12 40,859 43,681 (2,822) Mexican Peso Sell 3/22/12 20,790 20,807 17 New Zealand Dollar Buy 3/22/12 250 253 (3) Norwegian Krone Buy 3/22/12 8,205 7,895 310 Polish Zloty Buy 3/22/12 7,891 7,758 133 Singapore Dollar Sell 3/22/12 15,032 15,095 63 South African Rand Sell 3/22/12 18,450 17,630 (820) South Korean Won Sell 3/22/12 265 194 (71) Swedish Krona Sell 3/22/12 7,898 7,404 (494) Swiss Franc Sell 3/22/12 96,958 96,023 (935) Taiwan Dollar Sell 3/22/12 15,304 15,209 (95) State Street Bank and Trust Co. Australian Dollar Buy 3/22/12 46,118 46,191 (73) Brazilian Real Buy 3/22/12 22,662 22,695 (33) British Pound Sell 3/22/12 42,312 42,070 (242) Canadian Dollar Buy 3/22/12 66,472 66,085 387 Chilean Peso Buy 3/22/12 7,489 7,479 10 Czech Koruna Sell 3/22/12 15,098 14,697 (401) Euro Buy 3/22/12 125,379 124,061 1,318 Hungarian Forint Buy 3/22/12 7,774 8,115 (341) Japanese Yen Buy 3/22/12 37,714 42,023 (4,309) Mexican Peso Sell 3/22/12 12,673 12,695 22 New Zealand Dollar Buy 3/22/12 417 448 (31) Norwegian Krone Sell 3/22/12 126,811 122,098 (4,713) Polish Zloty Buy 3/22/12 3,929 3,788 141 Singapore Dollar Sell 3/22/12 9,115 9,143 28 South African Rand Buy 3/22/12 4,752 5,068 (316) South Korean Won Buy 3/22/12 15,218 15,139 79 Swedish Krona Buy 3/22/12 73,874 72,696 1,178 Swiss Franc Sell 3/22/12 24,654 24,425 (229) Taiwan Dollar Sell 3/22/12 15,246 15,164 (82) Turkish Lira Buy 3/22/12 23,168 22,964 204 UBS AG Australian Dollar Sell 3/22/12 1,391 1,283 (108) Brazilian Real Buy 3/22/12 22,662 22,695 (33) British Pound Buy 3/22/12 25,769 25,722 47 Canadian Dollar Sell 3/22/12 366,806 363,944 (2,862) Czech Koruna Sell 3/22/12 23,397 23,367 (30) Euro Sell 3/22/12 538,957 533,497 (5,460) Hungarian Forint Sell 3/22/12 256 106 (150) Japanese Yen Sell 3/22/12 83,240 87,278 4,038 Mexican Peso Sell 3/22/12 14,694 14,842 148 New Zealand Dollar Buy 3/22/12 417 475 (58) Norwegian Krone Buy 3/22/12 131,602 126,717 4,885 Singapore Dollar Sell 3/22/12 9,195 9,224 29 South African Rand Buy 3/22/12 20,653 20,529 124 South Korean Won Buy 3/22/12 7,243 7,352 (109) Swedish Krona Buy 3/22/12 304,179 299,085 5,094 Swiss Franc Sell 3/22/12 23,880 23,645 (235) Taiwan Dollar Sell 3/22/12 23,038 22,953 (85) Turkish Lira Buy 3/22/12 19,923 19,796 127 Westpac Banking Corp. Australian Dollar Buy 3/22/12 174,627 174,374 253 British Pound Sell 3/22/12 315,590 314,190 (1,400) Canadian Dollar Buy 3/22/12 179,918 178,547 1,371 Euro Buy 3/22/12 37,440 37,038 402 Japanese Yen Sell 3/22/12 44,083 45,394 1,311 New Zealand Dollar Buy 3/22/12 500 530 (30) Norwegian Krone Buy 3/22/12 58,740 56,581 2,159 Swedish Krona Sell 3/22/12 32,090 31,540 (550) Total FUTURES CONTRACTS OUTSTANDING at 2/29/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) DAX Index (Short) 1 $228,306 Mar-12 $2,145 Euro STOXX 50 Index (Short) 19 635,374 Mar-12 (61,129) Euro-CAC 40 Index (Long) 4 183,911 Mar-12 3,997 FTSE 100 Index (Short) 1 93,115 Mar-12 941 Russell 2000 Index Mini (Short) 3 243,000 Mar-12 3,645 S&P 500 Index E-Mini (Long) 15 1,023,300 Mar-12 79,582 S&P 500 Index E-Mini (Short) 5 341,100 Mar-12 (27,956) S&P Mid Cap 400 Index E-Mini (Long) 3 292,980 Mar-12 18,941 SPI 200 Index (Long) 1 114,967 Mar-12 1,355 Tokyo Price Index (Long) 2 205,068 Mar-12 (380) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank CVR Contingent Value Rights ETF Exchange Traded Fund GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank JSC Joint Stock Company NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2011 through February 29, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (b) The aggregate identified cost on a tax basis is $17,880,766, resulting in gross unrealized appreciation and depreciation of $3,205,164 and $273,227, respectively, or net unrealized appreciation of $2,931,937. (NON) Non-income-producing security. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $6,138. The fund received cash collateral of $6,350, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $220 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $6,308,839 and $7,185,902, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $55,437 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 79.2% Japan 2.9 United Kingdom 2.9 China 1.8 France 1.2 Australia 1.2 Germany 1.1 Brazil 1.1 Switzerland 1.1 South Korea 1.1 Netherlands 0.8 Russia 0.7 Sweden 0.5 Other 4.4 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund uses futures contracts to hedge interest rate risk, to gain exposure to interest rates, to hedge prepayment risk, to equitize cash and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $19,200,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $61,053 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $1,048,856 $205,597 $— Capital goods 1,021,515 218,351 — Communication services 921,304 57,621 — Conglomerates 450,541 7,102 — Consumer cyclicals 2,095,174 212,927 — Consumer staples 1,736,412 134,198 129 Energy 2,086,397 48,316 — Financials 2,731,464 474,639 — Health care 2,046,881 45,755 — Technology 2,985,568 235,448 — Transportation 137,243 94,363 — Utilities and power 601,473 26,133 — Total common stocks Investment companies $468,402 $6,405 $— Short-term investments 579,550 135,151 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts — 2,612 — Futures contracts 21,141 — — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $129,649 $127,037 Equity contracts 110,606 89,465 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 27, 2012
